


Exhibit 10.57

 

EXECUTION COPY

 

[* *] Portions of the this exhibit have been omitted pursuant to a request for
confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

EXCLUSIVE DISTRIBUTION AGREEMENT

 

This Exclusive Distribution Agreement (this “Agreement”) is entered into as of
October 2, 2014 (the “Effective Date”), by and between Baxter Healthcare
Corporation, a Delaware corporation (the “Distributor”), and Rockwell
Medical, Inc., a Michigan corporation (the “Company”). Capitalized terms used
herein, to the extent not otherwise defined, have the meanings specified in
Exhibit A.

 

RECITALS

 

Whereas, the Company develops, manufactures and sells hemodialysis concentrates
(solutions and powders) and related ancillary products; and

 

Whereas, the Distributor develops, manufactures and sells dialysis and related
healthcare products; and

 

Whereas, the Company and the Distributor would like for the Distributor to
market, sell and distribute certain Company products on the terms and conditions
set forth in this Agreement.

 

AGREEMENT

 

Therefore, in consideration of the mutual covenants set forth in this Agreement,
and intending to be legally bound, the Parties hereby agree as follows:

 

Article 1
Distributor Rights and Commercialization

 

1.1                               Distributor Rights.

 

(a)                                 Subject to the terms and conditions of this
Agreement, during the Term of this Agreement, the Company hereby (i) appoints
the Distributor and each of its Affiliates as the exclusive distributor of the
Products in the Territory; and (ii) grants the Distributor and each of its
Affiliates an exclusive, royalty-free license under the Product Rights to
Commercialize the Products in the Territory.  The foregoing appointment and
license grant are referred to collectively as the “Distributor Rights.”

 

(b)                                 Within the scope of the Distributor Rights
and subject to the terms and conditions of this Agreement, the Company shall
sell Products to the Distributor and its Affiliates, who shall have the right to
Commercialize the Products both directly to customers and indirectly through
their network of independent distributors and other Marketing Partners. Solely
to facilitate such indirect Commercialization, the Distributor and its
Affiliates shall have the right to appoint sub-distributors and to grant

 

--------------------------------------------------------------------------------


 

non-exclusive, royalty-free sublicenses under the Distributor Rights. 
References herein to the “Distributor” shall be deemed to include its Affiliates
and authorized Marketing Partners and sub-distributors for purposes of
determining (i) the Distributor’s satisfaction of its obligations hereunder
(including the Minimum Order Threshold), (ii) the Distributor’s achieving the
First Extension Threshold, and (iii) the Persons who are entitled to exercise
the rights of the Distributor to submit Firm Orders.  Notwithstanding the
foregoing, any proposed sub-distributors and Marketing Partners in the United
States, other than the Pre-Approved Sub-Distributors and Marketing Partners,
must be approved in advance by the Company, which approval shall not be
unreasonably withheld, conditioned or delayed.

 

(c)                                  Except as provided in this Agreement with
respect to or on behalf of the Distributor and its Affiliates, for as long as
the Distributor Rights are exclusive, the Company shall not, directly or
indirectly, on its own behalf or through any Third Party, sell or otherwise
Commercialize Products or Baxter Competitive Products in the Territory.

 

(d)                                 The Distributor, its Affiliates, Marketing
Partners and sub-distributors shall not have any Distributor Rights or Product
Rights to Commercialize the Products outside the Territory or other than as
specifically provided in this Agreement.

 

(e)                                  Except as provided in this Agreement
(including Sections 3.4 and 3.5), during the Term, the Distributor shall not
manufacture or sell any Rockwell Competitive Products in the United States, in
each case, other than the Excluded Products.

 

1.2                               Commercialization.  The Distributor and its
Affiliates and their respective Marketing Partners shall, subject to Applicable
Laws, have sole and absolute control and discretion over their respective
Commercialization efforts and activities, including the pricing and other terms
and conditions under which they market, promote and sell Products to customers.

 

1.3                               Original Customer Contracts.  As and when
requested by the Distributor, the Company shall assign to the Distributor (in a
manner consistent with the transition services referenced in Section 1.5 below)
the Company’s rights under the Original Customer Contracts to Commercialize the
Products in the Territory during the Term.  The Distributor shall assume the
Company’s obligations under each assigned Original Customer Contract, but only
to the extent that such obligations are required to be performed after the
effective date of the assignment.  The assignment of all Original Customer
Contracts shall occur no later than [* *] to the extent assignable without
further Third Party consent.  The Company shall use commercially reasonable
efforts to obtain any consents required for the effective assignment of rights
under the Original Customer Contracts to the Distributor.  For so long as the
Company is unable to obtain any such consent, the Company shall provide the
Distributor with the economic and operational benefits to which the Company is
entitled under the applicable Original Customer Contracts, and the Company shall
pay to the Distributor the amount that the Distributor would be entitled to
receive under any Original Customer Contract after payment to the Company of the
Contract Price for the Products purchased thereunder after the Effective Date,
less any applicable fees payable under Exhibit C in connection therewith.

 

2

--------------------------------------------------------------------------------


 

1.4                               Promotional and Training Materials.  Upon the
Distributor’s request, the Company, at its sole cost and expense, shall supply
the Distributor with all current promotional and training materials for the
Products in the Company’s possession and reasonably accessible to the Company as
of the Effective Date.  The Distributor shall have the right, at its own cost
and expense, to develop and procure its own promotional and training materials
for the Products.  The Distributor shall have sole authority and discretion over
the content of such materials; provided, however, that before implementing any
new promotional or training materials for the Products, the Distributor shall
provide copies to the Company, and the Company shall have the opportunity to
review and comment on such materials for a period of [* *] Business Days after
receipt.  Any comments offered by the Company shall [* *].  For clarity, the
Distributor’s license to the Company’s Licensed Trademarks shall extend to all
such promotional and training materials.

 

1.5                               Transition Services.  The Company shall
provide the transition services set forth in Exhibit B.  Each Party shall be
responsible for its own costs and expenses during the period in which such
transition services are provided.

 

1.6                               Support Services.  The Company shall provide
the support services set forth in Exhibit C (the “Support Services”) beginning
on the Effective Date.  For purposes of this Agreement, the term “Support
Services Period” shall mean the period of time during which the Company provides
Support Services under this Agreement as set forth in Exhibit C. The Distributor
shall compensate the Company for such services as set forth in Exhibit C.

 

Article 2
Manufacturing

 

2.1                               Quality Agreement.  No later than five
Business Days after the Effective Date, the Parties shall enter into a Quality
Agreement in form and substance substantially the same as the Quality Agreement
attached hereto as Exhibit D (the “Quality Agreement”) in order to establish
reasonable detailed written procedures with respect to quality assurance and
regulatory affairs matters relating to the Products.  The Company shall
Manufacture the Products in accordance with the Quality Agreement and the
applicable Specifications, Regulatory Approvals and Regulatory Laws.

 

2.2                               Warranty. The Company hereby warrants to the
Distributor and its Affiliates, Marketing Partners and customers that all
Products supplied by the Company hereunder will:

 

(a)                                 Be manufactured in compliance with the
Quality Agreement and all Applicable Laws, including Good Manufacturing
Practices and the Quality System Regulations;

 

(b)                                 Conform to the Product’s Specifications and
be free of defects (including design, engineering, material, fabrication,
manufacture and label defects);

 

(c)                                  Be free of liens, security interests or
encumbrances of any nature imposed by or through the Company;

 

3

--------------------------------------------------------------------------------


 

(d)                                 Not be adulterated or misbranded within the
meaning of Applicable Laws (including in the United States the Federal Food,
Drug, and Cosmetic Act and the rules, regulations and guidance issued
thereunder); and

 

(e)                                  Not infringe the valid intellectual
property rights of any Third Party.

 

Notwithstanding the foregoing, the product warranties made by the Company to any
customer that is subject to an Original Customer Contract shall be limited to
the warranties set forth in the applicable Original Customer Contract for so
long as such Original Customer Contract is in effect, and the Company shall
honor such warranties.

 

2.3                               Sample Testing; Audits.

 

(a)                                 At any time upon request by the Distributor,
if the Distributor has received a written complaint from a customer or
Governmental Authority indicating the potential need for a Field Action or
customer action as defined by applicable Regulatory Law, the Company shall
deliver samples of its Products (at no cost to the Distributor) in reasonable
quantity and form to permit the Distributor or independent laboratories selected
by the Distributor to perform quality testing

 

(b)                                 The Distributor shall have the right, during
the Company’s usual business hours upon reasonable advance notice, to inspect
and audit the Company’s facilities and operations related to the Products
(including Manufacturing and customer service operations) for the sole purpose
of verifying the Company’s compliance with its obligations hereunder, including
the right to (i) inspect the Products, (ii) observe manufacturing, customer
service and related operations, processes and methods with respect to the
Products, (iii) review documentation, and (iv) conduct quality assurance,
quality system and regulatory compliance audits with respect to the Products. 
The Distributor shall not perform more than one such inspection or audit in any
[* *] period unless the Distributor reasonably determines that additional
inspections or audits are warranted due to Product Complaints or Field Actions
related to the Products.  The Distributor shall bear its own expenses in
connection with any inspection or audit.  The Company shall cooperate, at its
own expense, with Distributor’s inspections and audits.  The Company shall
promptly remediate at its own cost any compliance failures that are mutually
determined to require remediation or that are otherwise required under
Regulatory Laws or requested by Regulatory Authorities.

 

2.4                               Identification Codes.  All Products shall be
appropriately identified with the Company’s unique identification code as
required by Regulatory Laws.

 

2.5                               ISO 13485 Certification.  At the [* *] of the
Distributor, the Company shall [* *] ISO 13485 certification if [* *].

 

Article 3
Commercial Supply

 

3.1                               Forecasts.  On or before each March 1, June 1,
September 1 and December 1 during the Term, the Distributor shall provide the
Company a Forecast of its expected unit

 

4

--------------------------------------------------------------------------------


 

purchase quantities, broken down by Product and manufacturing facility, for the
following [* *] Calendar Quarters.  Each such Forecast shall be for information
purposes only; provided, however, that the Distributor shall be obligated to
submit Firm Orders in accordance with the unit purchase quantities of each
Concentrate Product reflected in the [* *] of each such Forecast.  The form for
each Forecast shall be determined by mutual agreement of the Parties. 
Notwithstanding the foregoing, the initial Forecast shall be provided by the
Distributor within 30 days from the Effective Date, and the initial Firm Order
shall be submitted beginning with the second Forecast submitted by the
Distributor.

 

3.2                               Customer Orders; Firm Orders.

 

(a)                                 The Parties acknowledge that during the
Support Services Period, customers will order Products directly from the
Company, the Company will ship or arrange to ship Products directly to customers
in accordance with Exhibit C.  The Company shall provide service levels to such
[* *].  Orders placed by customers directly to the Company are referred to
herein as (“Customer Orders”).

 

(b)                                 Following the Support Services Period, or to
the extent the Distributor otherwise desires during the Support Services Period
to order and warehouse certain Products for later shipment to customers, the
Distributor shall submit Firm Orders for the Products, each of which shall
specify the following with respect to each ordered Product:  Type of Product,
unit quantity, Contract Price, delivery destination, manufacturing facility and
requested delivery date.  The form for Firm Orders shall be determined by mutual
agreement of the Parties.

 

(c)                                  The Company shall be obligated to confirm
and accept, within [* *]  after receipt, each Customer Order and Firm Order that
states the correct price to be paid by the customer or Contract Price, as
applicable, and requests shipment from a Company plant no earlier than
Stipulated Shipping Date, to the extent it does not result in the purchase of
quantities, when added to all other orders during the [* *], that would exceed
in the aggregate the Company’s commitment in Section 3.3.  The Company shall use
Commercially Reasonable Efforts to accept Firm Orders outside these parameters,
including satisfying any expedited or off-schedule deliveries requested by any
customer directly to the Company or indirectly by the Distributor in the time
period requested by the customer.

 

3.3                               Manufacturing Capacity.  Beginning with the
second Forecast provided by the Distributor, the Company shall maintain
sufficient Manufacturing capacity for each Product at each manufacturing
facility to enable the Company to supply the Distributor in any [* *] with a
minimum of [* *]% of the forecasted purchase quantity of such Product for such
manufacturing facility for such quarter based upon the most recently available
Forecast.  For avoidance of doubt, the Company shall make capital expenditures
as necessary in order to maintain such Manufacturing capacity.  The Company
shall use Commercially Reasonable Efforts to supply quantities of Products in
excess of the minimum.  In the event of any Product shortage, the Company shall
fulfill its obligations hereunder to the Distributor from its United States
manufacturing facilities in preference and priority to its obligations to any
other Person.

 

5

--------------------------------------------------------------------------------


 

3.4                               Option to Assume Manufacturing.  If a
Manufacturing Default occurs, the Distributor shall have the option, upon at
least [* *] days’ prior written notice, to assume Manufacturing, directly or
through an Affiliate or Third Party (in either case, the “Successor
Manufacturer”), of the Products at a site other than at a Company plant.  If the
Distributor exercises such option:

 

(a)                                 The scope of the Distributor License
automatically shall be expanded to include the right to make and have made the
Products in the Territory until the time provided in Section 3.4(e).

 

(b)                                 The Company shall cooperate in good faith to
enable the Distributor’s designated Successor Manufacturer to commence
Manufacturing of the Products, including (1) providing any necessary license or
sublicense under the Product Rights until the time provided in Section 3.4(e);
(2) disclosing and teaching the Company’s Proprietary Information, including
Manufacturing procedures, know-how and trade secrets, provided that such
Successor Manufacturer enters into a confidentiality agreement with the Company
with restrictions on the disclosure and use of the Company’s Confidential
Information that are no less favorable to the Company than those set forth in
the Confidentiality Agreement between the Distributor and the Company dated as
of April 11, 2014; (3) making its employees and consultants available as
reasonably required, during normal business hours upon at least [* *] Business
Days written notice to the Company, to enable such Successor Manufacturer to
replicate the process employed by or on behalf of the Company to Manufacture the
Products and to ensure an orderly transition of the Company’s Manufacturing
technology; and (4) facilitating business relationships between the Successor
Manufacturer and the Company’s suppliers, vendors and service providers.

 

(c)                                  The Company shall reimburse the Distributor
for any out-of-pocket costs and expenses incurred by the Distributor in
transitioning the Manufacturing of the Products to a Successor Manufacturer
under this Section 3.4.  To the extent that the purchase price for any Product
paid by the Distributor to any Successor Manufacturer exceeds the Contract Price
for such Product under this Agreement, the Company shall reimburse the
Distributor for the difference.  Amounts payable under this Section 3.4(c) shall
be paid by the Company within [* *] days of its receipt of the Distributor’s
invoice.

 

(d)                                 The Company shall continue to fulfill orders
and supply the Products pursuant to this Agreement.

 

(e)                                  The Distributor’s rights under this
Section 3.4 shall cease when the facts giving rise to the Manufacturing Default
have been cured or no longer exist and no new Manufacturing Default has occurred
for at least [* *] days thereafter.

 

For avoidance of doubt, the Distributor shall not be obligated to exercise its
option to assume Manufacturing under this Section 3.4; and any failure to do so
in one instance shall not constitute a waiver of its right to do so in a future
instance.  Any exercise of such option shall not be construed as an exclusive
remedy for the Company’s Manufacturing Default.

 

6

--------------------------------------------------------------------------------


 

3.5                               Cover.  If a Manufacturing Default occurs and
the Distributor purchases replacement or substitute products from one or more
Third Parties (“Substitute Products”), then the Company shall reimburse the
Distributor for (a) the amount by which the purchase price for any Substitute
Product purchased by the Distributor exceeds the Contract Price for the
applicable Product under this Agreement (provided that the Distributor has used
its Commercially Reasonable Efforts to obtain Substitute Product at a price
comparable to the Contract Price), and (b) [* *].  Amounts payable under this
Section 3.5 shall be paid by the Company within [* *] days of its receipt of the
Distributor’s invoice.  The payment obligations under this Section 3.5 shall
cease when the facts giving rise to the Manufacturing Default have been cured or
no longer exist and no new Manufacturing Default has occurred for at least [*
*]  days thereafter.  For avoidance of doubt, the Distributor shall not be
obligated to exercise its option to purchase Substitute Products under this
Section 3.5; and any failure to do so in one instance shall not constitute a
waiver of its right to do so in a future instance.  Any exercise of such option
shall not be construed as an exclusive remedy for the Company’s Manufacturing
Default.

 

3.6                               Packaging; Shipping.

 

(a)                                 At the Distributor’s request, within a
reasonable time thereafter and giving consideration to the Company’s use of
existing inventory of labels and Products, the Company shall use commercially
reasonable efforts to cause the packaging for the Products to indicate,
conspicuously and in a manner reasonably acceptable to the Distributor, that the
Distributor is the distributor of the Products.  Distributor shall be
responsible for all costs and expenses involved in modifying the Company’s
labels as provided in this Section (to the extent not included in Cost of Goods
Sold).

 

(b)                                 The Company shall inspect, package, label,
store and ship all Products in a manner consistent with the Product warranties
and, if applicable, the related Customer Orders and Firm Orders and in
accordance with good commercial and industry practice.  Without limiting the
foregoing, the Company shall deliver the Products no later than the delivery
date(s) specified in any Customer Order or Firm Order submitted in compliance
with Section 3.2.  Deliveries made by the Company as part of the Support
Services shall be made pursuant to the terms in Exhibit C, and [* *] shall
acquire insurance for shipment and shall bear the risk of loss during transport
for such deliveries.  Deliveries that are not included within the Support
Services shall be FOB shipping point (the Company’s manufacturing facilities) to
the Distributor’s facilities or directly to customers as designated by the
Distributor, and the Distributor shall be responsible for freight, insurance and
risk of loss from such shipping point, and all such deliveries shall be made by
a carrier designated by the Distributor.  For deliveries outside of the United
States, the Company shall cooperate with the Distributor in clearing the
Products for import/export and obtaining any import/export licenses with respect
to the Products.  For all deliveries, title to the Products shall transfer to
the Distributor upon delivery to the carrier (whether a Third Party carrier or
the Company’s fleet) at the shipping point.

 

3.7                               Non-Conforming Product.  The Distributor, its
Marketing Partners, Affiliates and/or customers (each, a “Receiving Party”) may
reject by written notice to the Company any Product that is reasonably
discernible upon visual inspection not to conform to the Customer Order or Firm
Order or the applicable warranties set forth in Section 2.2 (a “Non-Conforming

 

7

--------------------------------------------------------------------------------


 

Product”), provided that such written rejection notice is delivered to the
Company within [* *] Business Days after the Receiving Party receives such
Product.  The Distributor or any other Receiving Party may reject by written
notice to the Company any Non-Conforming Product with a hidden non-conformity
(i.e., a latent defect) within [* *] days after the discovery thereof.  A
non-conformity shall be deemed hidden if it could not reasonably have been
discovered by a reasonable and customary visual inspection.  Any notice of
rejection shall describe the non-conformity with reasonable specificity.  The
Company shall ship replacement Product (free of charge) or refund (including
freight, insurance, taxes and customs charges), at the Company’s option, all
rejected Non-Conforming Product, and shall reimburse the Distributor for the
reasonable costs incurred by the Distributor in properly disposing of or
returning to the Company (as instructed by the Company) such Non-Conforming
Product, and for reasonable costs that the Distributor incurs in procuring
substitute products for the Distributor’s customers because the Non-Conforming
Product is not available.  Any Product that is not duly rejected in accordance
herewith shall be deemed accepted, but such acceptance shall not be construed as
a waiver of the Distributor’s warranty and indemnification rights with respect
to such Product.  Notwithstanding the foregoing, with respect to any customer
that is subject to an Original Customer Contract, if any term in such customer’s
Original Customer Contract is inconsistent with the terms in this Section 3.7,
the conflicting term in such Original Customer Contract shall control with
respect to such customer for so long as such Original Customer Contract is in
effect.

 

3.8                               Minimum Requirements.

 

(a)                                 Subject to the terms of this Section 3.8,
the exclusive Distributor Rights granted to the Distributor under Section 1.1
shall become non-exclusive at the option of the Company if the quantity of
Concentrate Products, measured in gallons, ordered by the Distributor (or
directly by its customers) in the United States during any Contract Year is less
than the minimum order threshold for such Contract Year determined as follows
(each, a “Minimum Order Threshold”):

 

Contract Years

 

Minimum Order Threshold

2

 

[* *]

3

 

[* *]

4

 

[* *]

5

 

[* *]

6

 

[* *]

7

 

[* *]

8

 

[* *]

9

 

[* *]

10

 

[* *]

11 and each Contract Year thereafter during the Term

 

[* *] of the Baseline Amount for Contract Year 11, and an incremental [* *]%
increase for each Contract Year thereafter during the Term (resulting in a
Minimum Order Threshold of [* *]% of the Baseline Amount for Contract Year 20).

 

8

--------------------------------------------------------------------------------


 

For purposes of this Section 3.8 and the definition of “Baseline Amount,”
Concentrate Products in powder form shall be measured in gallons by applying the
conversion ratios set forth in Exhibit E hereto.  The Company represents and
warrants that such conversion ratios are consistent with (i) the mixing
instructions provided by the Company to its customers as of the Effective Date,
and (ii) any mixing information set forth in the Regulatory Approvals for such
Concentrate Products.

 

To the extent that the gallons of Concentrate Products ordered for any Contract
Year exceed the Minimum Order Threshold for such Contract Year, the excess shall
be carried forward and applied against the Minimum Order Threshold for future
Contract Years until the entire excess has been fully-credited.  Solely for
illustration purposes, if the Baseline Amount is 100,000 and the gallons of
Concentrate Product ordered by the Distributor in Contract Year 2 and Contract
Year 3 are [* *]and [* *], respectively, then a total of [* *] gallons may be
applied against the Minimum Order Threshold for Contract Year 4 and future years
until the [* *] gallons has been fully-credited.

 

(b)                                 Notwithstanding any other provision hereof,
if the Distributor’s Commercialization of any Concentrate Product (or
Concentrate Products) in any Contract Year is materially and adversely impacted
by a Disruptive Event for a period of at least [* *] days during such Contract
Year, then (i) the Distributor shall have no obligation to achieve the Minimum
Order Threshold for such Contract Year, and (ii) the Minimum Order Threshold for
the following Contract Year shall be the Minimum Order Threshold in effect
during the Contract Year in which the Disruptive Event occurred and the schedule
of Minimum Order Thresholds for future Contract Years shall be adjusted
accordingly.  The Distributor shall notify the Company in writing as soon as
possible if it discovers facts or circumstances that are reasonably likely to
materially and adversely impact its Commercialization of a Concentrate Product
(or Concentrate Products) for purposes of this Section 3.8(b).

 

(c)                                  If the Distributor fails to achieve the
Minimum Order Threshold for any Contract Year and if the Company believes that
the Distributor has not been excused from achieving the Minimum Order Threshold
by reason of any Disruptive Event as set forth in Section 3.8(b), then the
Company shall notify the Distributor in writing within [* *] days after the end
of such Contract Year.  Upon receipt of such notice, the Distributor shall have
a period of [* *] days (the “Shortfall Cure Period”) to submit one or more Firm
Orders to make up for any shortfall and, upon so doing, the gallons of
Concentrate Product reflected in such Firm Orders shall count (without
duplication) toward the Distributor’s satisfaction of the Minimum Order
Threshold for such Contract Year.

 

(d)                                 The Company’s sole remedy for the
Distributor’s failure to achieve the Minimum Order Threshold under
Section 3.8(a) is to render non-exclusive the Distributor Rights.  In order to
exercise its right to render the Distributor Rights non-exclusive, the Company
must notify the Distributor in writing thereof within [* *] days after the
expiration of the Shortfall Cure Period.  If the Company fails to so notify the
Distributor within such [* *] -day period, the Distributor Rights shall remain
exclusive.  If the Company so notifies the Distributor within such [* *] -day
period, then the Distributor

 

9

--------------------------------------------------------------------------------


 

Rights shall be non-exclusive effective as of the date the Distributor receives
such notice from the Company; provided, however, that if the Distributor
contends that the applicable Minimum Order Threshold has been satisfied or that
such Minimum Order Threshold does not apply by reason of a Disruptive Event,
then the Distributor Rights shall remain exclusive until the dispute is resolved
in accordance with Section 11.15.

 

3.9                                     West Coast Facility.  The Parties shall
evaluate strategies and resource requirements for Commercializing the Products
in the Pacific Time zone, including the establishment of a facility in that area
for Manufacturing the Concentrate Products (a “West Coast Facility”).  If the
Company determines to establish a West Coast Facility, then the Company shall
consult with the Distributor about all material matters relating to the West
Coast Facility, including site selection, building specifications and drawings,
selecting architects and engineers, equipment and other pertinent matters.  The
Company shall consider in good faith any reasonable suggestions that the
Distributor may have with respect to such matters and shall otherwise in good
faith attempt to address any concerns with respect to such matters raised by the
Distributor. The Company shall use commercially reasonable efforts to cause the
West Coast Facility to be designed to operate at least as efficiently and
cost-effectively as [* *].  Until the First Commercial Release from the West
Coast Facility, (i) the Company shall keep the Distributor apprised of material
developments with the West Coast Facility, and (ii) the Distributor shall be
entitled to visit and inspect the West Coast Facility from time to time during
normal business hours and upon reasonable advance notice to the Company.

 

3.10                              Joint Steering Committee.

 

(a)                                 Promptly after the Effective Date, the
Parties shall establish a joint steering committee (the “Committee”).  The
Committee shall be comprised of three representatives of each Party, each of
whom shall have expertise and operational responsibilities with respect to the
Products and sufficient seniority within the appointing Party’s organization to
facilitate productive interaction and decision-making within the Committee.  A
Party may appoint and change any of its representatives from time to time in its
sole discretion, effective upon notice to the other Party, provided that the Key
Person shall serve on the Committee as a representative of the Company for a
minimum of two years after the Effective Date.

 

(b)                                 The Committee shall be a forum for review,
oversight and management of matters relating to the Manufacture and
Commercialization of the Products, including:

 

(i)                                     Transition and support services
contemplated in this Agreement;

 

(ii)                                  Estimated COGS, status of Cost of Goods
Sold at any point relative to Estimated COGS and key variance drivers, and
opportunities for reducing Cost of Goods Sold;

 

(iii)                               Strategies for the West Coast market;

 

(iv)                              Marketing and promotional matters, including
branding and labeling;

 

10

--------------------------------------------------------------------------------

 

(v)                                 Progress toward achieving the Minimum Order
Threshold and First Extension Threshold;

 

(vi)                              Intellectual property and regulatory matters
concerning the Products;

 

(vii)                           Key performance indicators;

 

(viii)                        Capital expenditures; and

 

(ix)                              Research and development activities for
Product improvements.

 

(c)                                  The Committee shall meet no less frequently
than quarterly unless otherwise agreed by the Parties.  The Parties shall
establish a meeting schedule by mutual agreement and each Party shall cause its
representatives to use best efforts to attend each scheduled meeting.  Meetings
may be held remotely if so agreed.  Subject to reasonable advance notice to the
other Party and appropriate confidentiality undertakings, a Party may invite
other members of its organization to attend a particular meeting.  Each Party
shall be responsible for the expenses incurred by its own representatives in
participating in the Committee.

 

3.11                        Key Person.  For a period of no less than two years
from the Effective Date, the Company shall cause the Key Person to maintain
active involvement in the Company’s operations related to the Products and to
devote sufficient time and attention to such operations as is reasonably
necessary to oversee the Company’s fulfillment of its obligations under this
Agreement.

 

Article 4
Compensation

 

4.1                               Upfront Payment.  In consideration for the
rights granted to the Distributor hereunder, the Distributor shall make an
initial payment to the Company in the amount of $20,000,000 in immediately
available funds by wire transfer within two Business Days from the Effective
Date (the “Upfront Payment”).

 

4.2                               Contract Price - 2014.  The Contract Price for
Products ordered by the Distributor (or directly by its customers) during 2014
shall be as set forth in the Initial Price Schedule.

 

4.3                               Contract Price — Balance of the Term.

 

(a)                                 Within twenty Business Days of the Effective
Date, and on or before [* *] of each calendar year thereafter, the Company shall
deliver to the Distributor a written notice (each, an “Estimated COGS Notice”)
with the Company’s good faith estimate of the Cost of Goods Sold for each
Product for the following calendar year (“Estimated COGS”) and the resulting
Contract Price for each Product.  The Estimated COGS Notice shall include a
detailed itemization of all components of the Estimated COGS for each Product
and such other information as the Committee may determine.  Exhibit F sets

 

11

--------------------------------------------------------------------------------


 

forth the methodology used to determine the Contract Price for each Product in
effect for 2014 pursuant to Section 4.2 above.  The Company shall use the
methodology set forth in Exhibit F for determining Estimated COGS and actual
Cost of Goods Sold throughout the Term unless another methodology is agreed upon
by mutual written agreement of the Parties.

 

(b)                                 At the Distributor’s request, prior to any
new Contract Price going into effect for any calendar year, the Committee shall
discuss and evaluate opportunities for reducing Costs of Good Sold for such
calendar year, as well as adjustments to the Company’s Estimated COGS.  The
Company may adjust the Estimated COGS set forth in any Estimated COGS Notice
with written notice to the Distributor at any time prior to December 15 of the
calendar year during which such Estimated COGS Notice was delivered.  Any such
adjustments shall be incorporated into the Contract Price calculation for such
calendar year pursuant to Section 4.3(c) below.  The Company shall use
Commercially Reasonable Efforts to reduce (or minimize increases in) Cost of
Goods Sold for the Products.  In the event that the Committee does not convene
during any calendar quarter for any reason, at the request of the Distributor,
the Company shall provide, not more than once per Calendar Quarter, an update on
actual Cost of Goods Sold for the Products relative to Estimated COGS.

 

(c)                                  Subject to the adjustments set forth below,
the Contract Price for each Product (determined by specific Product code) to be
ordered during 2015 and each calendar year thereafter shall be determined based
upon the Target Margin Percentage for such Product set forth in the Price
Schedule in accordance with the following formula:

 

[* *]

=

[* *]

[* *]

 

(d)                                 Within 60 days following each calendar year,
the Company shall deliver to the Distributor a written notice (“True-Up Notice”)
setting forth (i) the actual Cost of Goods Sold for each Product ordered by the
Distributor (or directly by its customers) during such calendar year, (ii) the
aggregate Contract Price paid or to be paid for each Product ordered during such
calendar year, and (iii) the aggregate Contract Price that the Distributor would
have paid for each Product ordered during such calendar year had the Contract
Price been determined using the actual Cost of Goods Sold (versus Estimated
COGS).  Upon receipt of the True-Up Notice, the Distributor shall have the right
to audit the Company’s records for purposes of verifying the information set
forth in the True-Up Notice.  Such audit may be conducted by the Distributor’s
personnel and/or its agents.  Such audit shall be conducted during normal
business hours and upon reasonable advance notice to the Company.  The
Distributor shall bear its own expenses in connection with any such audit. The
Company shall reasonably cooperate, at its own expense, with any such audit. 
Within 30 days of its receipt of the True-Up Notice, the Distributor shall
notify the Company in writing of any objections to the information set forth
therein (the “Objection Notice”) in which case the Parties shall attempt to
resolve any such objections within 60 days after the Company’s receipt of the
Objection Notice.  If the Parties are unable to resolve the disputed matters
within such 60-day period, such matters shall be resolved pursuant to
Section 11.15.

 

12

--------------------------------------------------------------------------------


 

(e)                                  For the Distributor’s planning purposes,
the Company shall deliver to the Distributor a good faith estimate of the
information to be provided in each True Up Notice no later than December 15 of
the calendar year to which the True Up Notice will apply.

 

(f)                                   If the aggregate Contract Price paid or to
be paid by the Distributor (or directly by its customers) to the Company for all
Products ordered during any calendar year was greater than the aggregate
Contract Price that the Distributor would have paid for all of such Products
ordered during such calendar year had the Contract Price been determined using
the actual Cost of Goods Sold (versus Estimated COGS), then the Distributor
shall be entitled to credit the difference against future Product purchases (or
receive payment for the difference to the extent that the credit exceeds the
amount of future Product purchases).  If the aggregate Contract Price paid by
the Distributor (or directly by its customers) to the Company for all Products
ordered during any calendar year was less than the aggregate Contract Price that
the Distributor would have paid for all of such Products ordered during such
calendar year had the Contract Price been determined using the actual Cost of
Goods Sold (versus Estimated COGS), then the Distributor shall pay to the
Company the difference in immediately available funds within [* *]  days from
the Distributor’s receipt of the True-Up Notice; provided, however, that if the
Distributor delivered a timely Objection Notice with respect to such True-Up
Notice, such payment shall be due within [* *] days from the date on which all
disputed matters referenced in the Objection Notice have been resolved in
accordance with Section 4.2(d) above.  For avoidance of doubt, only orders that
have been fulfilled and invoiced shall be taken into account for purposes of
this Section 4.3(f).

 

(g)                                  The Company shall update the Price Schedule
to reflect any increases or decreases in Contract Prices to be implemented
pursuant to this Section 4.3.

 

(h)                                 The Parties may mutually agree in writing at
any time during the Term that additional Products not then listed in the Price
Schedule may be Commercialized by the Distributor within the Territory pursuant
to this Agreement.  The intent of the Parties is that the obligations and
financial terms regarding any such Products will be substantially similar to
those applicable to the Products then listed.  The Parties may add to or modify
the Price Schedule, including adding new Products with related information, at
any time with mutual written consent.

 

4.4                               Invoice; Payment.  The Company shall invoice
the Distributor for the applicable Contract Price, plus freight and insurance
charges and any applicable federal, state, county or municipal sales or use tax,
excise tax or similar governmental charges assessed on the sale of Products
hereunder (for clarity, excluding any tax assessed against income), on the date
of delivery to the customer.  Notwithstanding the foregoing, the Distributor
shall reimburse the Company for [* *] % of the Medical Device Excise Tax
applicable to the Products sold to the Distributor or directly to its customers.
The Company shall submit to the Distributor a reasonably detailed invoice, on a
monthly basis, for the amount of Medical Device Excise Tax paid by the Company
with respect to the Products sold to the Distributor or directly to its
customers during the prior month and the amount of which the Distributor is
responsible for reimbursement hereunder.  Undisputed amounts shall be due and
payable within [* *] days after

 

13

--------------------------------------------------------------------------------


 

receipt of the invoice.  The Company may assess a late fee of [* *]% in the
event payment is made after [* *] days.

 

4.5                               West Coast Facility Fee.  The following shall
apply if the Company has determined to establish a West Coast Facility and the
Company has complied with Section 3.9:

 

(a)                                 The Company shall notify the Distributor in
writing when construction of the West Coast Facility building improvements has
commenced after all permits necessary to begin construction have been obtained
(the “Construction Start Date”).  The Distributor shall pay to the Company an
amount equal to $5,000,000 (the “Construction Payment”) by wire transfer of
immediately available funds within 10 Business Days of the Distributor’s receipt
of such notice.  Upon receipt of the Construction Payment, the Company shall use
commercially reasonable efforts to establish the West Coast Facility.  Proceeds
from the Construction Payment shall be used to the extent necessary to pay bona
fide expenditures relating to construction, equipment, inventory, validation,
security deposits, leasing costs, initial operating expenses and other expenses
reasonably related to the preparation of the West Coast Facility.

 

(b)                                 The Distributor shall make a payment to the
Company within 30 days from the First Commercial Release from the West Coast
Facility as follows:

 

Date of First Commercial Release

 

Payment Amount

 

Within 12 months from the Construction Start Date

 

$

5,000,000

 

Within [* *] months from the Construction Start Date

 

[* *]

 

Within [* *] months from the Construction Start Date

 

[* *]

 

After [* *] months from the Construction Start Date

 

[* *]

 

 

Notwithstanding the foregoing, if the First Commercial Release is delayed due to
a Force Majeure, then the time periods referenced in the table above will be
extended by the length of the delay (measured in days) caused by the Force
Majeure.

 

Payments under this Section 4.5 are collectively referred to as the “West Coast
Facility Fee”.

 

4.6                               Refund of Upfront Payment and West Coast
Facility Fee.

 

(a)                                 If a Refund Trigger Event occurs, the
Company shall refund to the Distributor a portion of the Upfront Payment and
West Coast Facility Fee paid to the Company within 30 days of a Refund Trigger
Event as follows:

 

Period During Which the Refund Trigger
Event Occurs

 

Percentage of the Aggregate Upfront
Payment and West Coast Facility Fee to be
Refunded

 

Effective Date — December 31, 2016

 

50

%

January 1, 2017 — December 31, 2018

 

33

%

January 1, 2019 — December 31, 2021

 

25

%

 

14

--------------------------------------------------------------------------------


 

If a Refund Trigger Event occurs prior to the payment in full by the Distributor
of the West Coast Facility Fee, then the amount of any portion of the West Coast
Facility Fee becoming due and payable after the Refund Trigger Event shall be
reduced in accordance with the schedule above.

 

(b)                                 If the Distributor terminates this Agreement
pursuant to Section 10.2(g) on or before December 31, 2019, the Company shall
refund to the Distributor the amount set forth below within 30 days of the
termination date.

 

Period During Which the Termination
Occurs

 

Payment to be Refunded

 

Effective Date — December 31, 2018

 

$

10,000,000

 

January 1, 2019 — December 31, 2019

 

$

6,600,000

 

 

(c)                                  Notwithstanding any provision in this
Agreement to the contrary, Distributor shall not be entitled to more than one
refund payment under this Section 4.6.

 

Article 5
Regulatory Matters

 

5.1                               Approvals.  The Company represents and
warrants that it has applied for and received all necessary Regulatory Approvals
for the Products in the portions of the Territory where the Products are being
sold on the Effective Date and that such Regulatory Approvals are in effect as
of the Effective Date. The Company shall maintain all such Regulatory Approvals
at its own cost and expense.  If the Distributor notifies the Company of its
intent to sell Products in a jurisdiction in which the Company is not selling
Products on the Effective Date and in which Regulatory Approval is required
prior to such sales, the Company agrees to use its Commercially Reasonable
Efforts, at the Distributor’s sole cost and expense, to obtain such Regulatory
Approval and the Distributor agrees to cooperate with the Company in its efforts
to obtain such Regulatory Approval.

 

5.2                               Labeling.  The Company shall be responsible
for the content of all Product labeling and Package Inserts and for accurate
translations into all required languages throughout the Territory.

 

5.3                               Proceedings.  If either Party receives notice
of an actual or threatened inspection, investigation, inquiry, import or export
ban, product seizure, enforcement proceeding or similar action by a Regulatory
Authority with respect to a Product or a Party’s activities in connection with a
Product, it will notify the other Party in writing within two Business Days
after its receipt of notice of the action and will promptly deliver to the other
Party copies of any relevant documents received from the Regulatory Authority. 
The Parties shall cooperate in response to the action, including providing
information and documentation as requested by the Regulatory

 

15

--------------------------------------------------------------------------------


 

Authority.  If the action primarily concerns the Distributor’s activities or of
any Marketing Partner or sub-distributor, then the Distributor shall have
primary responsibility to respond to the Regulatory Authority; otherwise, the
Company shall have primary responsibility to respond.  In either case, upon
request of the responding Party, the other Party shall cooperate and provide
consulting advice and assistance with the response.

 

5.4                               Reporting.  Each Party shall maintain a system
of collecting and recording Product Complaints and MDR reportable events
relating to the Products in accordance with its standard procedures and policies
in effect from time to time.  Each Party shall promptly notify the other of any
material information such Party learns concerning the accuracy, performance,
safety or efficacy of the Products, regardless of whether formal reporting to
any Regulatory Authority is required.  The Parties shall cooperate in the
investigation of MDR reportable events and Product Complaints.  The Company
shall be responsible for all post-market surveillance and for submitting to
applicable Regulatory Authorities all required reports and other materials,
including annual reports, distribution reports, product performance reports,
medical device reports and similar safety reports.  The Quality Agreement shall
set forth further provisions regarding response to and reporting of MDR
reportable events.

 

5.5                               Field Actions.  If any Regulatory Authority
issues or requests that a Field Action be conducted with respect to any Product,
or if either Party notifies the other that, in its opinion, an event has
occurred or circumstance arisen by reason of which such a Field Action may be
necessary, then the Parties shall share all relevant facts and information
within two Business Days.  Thereafter, the Parties shall proceed in accordance
with the Quality Agreement.

 

Article 6
Intellectual Property

 

6.1                               Product Rights.  To the extent reasonably
necessary for the Manufacturing, use and Commercialization of the Products in a
manner consistent with the Manufacturing, use and Commercialization of the
Products as of the Effective Date, the Company shall (a) be responsible for
prosecuting and maintaining all Patents, Trademarks and other intellectual
property registrations arising from or associated with the Product Rights as of
the Effective Date in any jurisdiction in which they are then in effect and to
bear all costs and expenses associated therewith, (b) assert or defend any term
extension, interference, opposition, cancellation, reissue or re-examination
proceeding relating to any intellectual property registrations associated with
the Product Rights and bear all costs and expenses associated therewith,
(c) bring actions for infringement of Product Rights against a Third Party and
bear all costs and expenses associated therewith, (d) defend any action for
invalidity/nullity brought by a Third Party against Product Rights and bear all
costs and expenses associated therewith, and (e) defend against any third party
claim brought for infringement of third party intellectual property rights
against Products and bear all costs and expenses associated therewith.  The
Company shall keep the Distributor informed of material developments in any such
proceeding.

 

6.2                               Trademark Licenses.  Each Party hereby grants
to the other a nonexclusive, royalty-free license under the Licensed Trademarks
of the grantor Party solely for the purpose of exercising the grantee’s rights
and performing the grantee’s obligations under this Agreement.  The licensee
shall not have the right to grant sublicenses and its use of the Licensed
Trademarks

 

16

--------------------------------------------------------------------------------


 

shall inure solely to the benefit of the licensor, except the Distributor may
grant sublicenses to the Licensed Trademarks reasonably necessary to exercise
any sublicense to the Distributor Rights granted under Section 1.1 herein. Each
Party, to the extent it is the licensee of the other Party’s Licensed
Trademarks, shall:

 

(a)                                 comply with all reasonable instructions of
the licensor as to the form and manner in which the Licensed Trademarks are
used, including any instructions as to quality, style and graphic integrity;

 

(b)                                 not make any addition to, deletion from or
other modification to the Licensed Trademarks;

 

(c)                                  prior to the production of packaging,
labeling or other materials bearing any of the Licensed Trademarks, provide the
licensor a reasonable opportunity to review and approve the presentation of the
Licensed Trademarks;

 

(d)                                 not adopt, use or register as its own any
Trademarks, designs or other indicia that are confusingly similar to, or that
dilute, the Licensed Trademarks; and

 

(e)                                  not use the Licensed Trademarks other than
pursuant to this Agreement.

 

6.3                               Rights in Bankruptcy.

 

(a)                                 The licenses granted in this Agreement shall
be deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code and all applicable foreign equivalents (collectively, the “Bankruptcy
Code”), a license of rights to “intellectual property” as defined in the
Bankruptcy Code.  Upon the occurrence of any Insolvency Event with respect to
the Company, each licensee under this Agreement shall retain and may fully
exercise all of its rights and elections under the Bankruptcy Code.  In
connection therewith, the Parties agree and acknowledge that (i) all payments by
the Distributor hereunder do not constitute royalties within the meaning of
Section 365(n) of the Bankruptcy Code or relate to licenses of intellectual
property hereunder; and (ii) “embodiments” of intellectual property within the
meaning of Section 365(n) of the Bankruptcy Code include laboratory notebooks,
research studies and data, and Regulatory Approvals.  The Company shall, during
the Term, create and maintain current copies or, if not amenable to copying,
detailed descriptions or other appropriate embodiments, to the extent feasible,
of all such intellectual property.

 

(b)                                 If (i) a case under the Bankruptcy Code is
commenced by or against the Company, (ii) this Agreement is rejected as provided
in the Bankruptcy Code, and (iii) the Distributor elects to retain its rights
hereunder as provided in Section 365(n) of the Bankruptcy Code, then the Company
(in any capacity, including debtor-in-possession) and its successors and assigns
(including any trustee) shall provide to the Distributor all such intellectual
property (including all embodiments thereof) held by the Company and such
successors and assigns, or otherwise available to them, promptly upon the
Distributor’s written request solely for the purpose of performing the Company’s
obligations hereunder.  Whenever the Company or any of its successors or assigns
provides to the Distributor any of the intellectual property licensed hereunder
(or

 

17

--------------------------------------------------------------------------------


 

any embodiment thereof) pursuant to this Section 6.3(b), the Distributor shall
have the right to perform the Company’s obligations hereunder with respect to
such intellectual property, but neither such provision nor such performance by
the Distributor shall release the Company from liability resulting from
rejection of this Agreement or the failure to perform such obligations.  The
rights to intellectual property under this Section 6.3(b) shall be exclusive
unless the Distributor Rights have been rendered non-exclusive pursuant to
Section 3.8.

 

(c)                                  All rights, powers and remedies of the
Distributor provided herein are in addition to and not in substitution for any
and all other rights, powers and remedies now or hereafter existing at law or in
equity (including the Bankruptcy Code) in the event of the commencement of a
case under the Bankruptcy Code with respect to the Company.  The Parties agree
that they intend the following rights to extend to the maximum extent permitted
by law, and to be enforceable under Bankruptcy Code Section 365(n):

 

(i)                                     the right of access to any intellectual
property (including all embodiments thereof) of the Company, or the right of the
Company to intellectual property of any Third Party with whom the Company
contracts to perform an obligation of the Company under this Agreement, and, in
the case of the Third Party, which is necessary for the manufacture, use, sale,
import or export of the Product; and

 

(ii)                                  the right to contract directly with any
Third Party to complete the contracted work.

 

Article 7
Indemnification

 

7.1                               Scope.  Each Party shall indemnify and hold
harmless the other Party (and its Affiliates, employees and agents) from any
liability, damage, loss, action, cause of action, tax, cost or expense (whether
or not arising out of a third party legal claim or action) (including reasonable
attorneys’, consultants’ and experts’ fees and expenses and all amounts paid in
investigation, defense and settlement of any of the foregoing) (collectively,
“Losses”) arising out of, in connection with or relating to any breach of
contract, legal violation or gross negligence in connection with this Agreement
by the indemnifying Party or any of its Affiliates, employees or agents
(including any breach of contract, legal violation or negligence by the Company
in performing the services required under this Agreement).  In addition, the
Company shall indemnify and hold harmless the Distributor from all Losses
arising out of, in connection with or relating to any third party legal claim or
action (a) alleging personal injury, death, property damage or other Loss
arising from any actual or alleged defect in the design, engineering,
fabrication, Manufacture, Package Insert or label (including label warnings) of
any Product or from the failure of any Product to conform to the applicable
Specifications (a “Product Liability Claim”), (b) alleging intellectual property
infringement or misappropriation arising from the Manufacture or
Commercialization of any Product or (c) arising under or in connection with any
Original Customer Contract to the extent arising from acts, omissions, events or
other conditions that occurred or existed at any time prior to the assignment of
the Company’s rights and obligations under such Original Customer Contract to
the Distributor pursuant to this Agreement. 

 

18

--------------------------------------------------------------------------------


 

If the Parties have indemnification obligations to one another in connection
with a single third party legal claim or action, they shall contribute to the
aggregate damages and costs in proportion to their relative responsibilities
therefor based upon all relevant equitable considerations.

 

7.2                               Notice.  The indemnified Party shall promptly
notify the indemnifying Party in writing and in reasonable detail of each
indemnity claim, but any delay or deficiency of such notice shall not excuse the
indemnifying Party’s indemnification obligations except to the extent that its
legal position is materially prejudiced due to the delay or deficiency.

 

7.3                               Defense.  The indemnifying Party shall have
the right to assume and control the defense and settlement of any third party
legal claim or action if the predominant claims therein are covered by its
indemnity.  If the indemnifying party assumes the defense, it shall employ
counsel reasonably acceptable to the indemnified Party (which approval shall not
be unreasonably withheld, conditioned or delayed) and shall defend the claim or
action with diligence.  If the indemnifying Party assumes the defense and the
Parties have a conflict of interest with respect to such legal claim or action,
the indemnified Party shall have the right to separate counsel (but no more than
one law firm) reasonably acceptable to the indemnified Party (which approval
shall not be unreasonably withheld, conditioned or delayed) at the indemnifying
Party’s cost.  The Parties acknowledge that the law firms representing the
Parties in connection with the negotiation of this Agreement shall, in any
event, be deemed acceptable.  In all events, the Party not controlling the
defense shall cooperate with the controlling Party and shall be permitted to
participate in the defense at its own expense.

 

7.4                               Settlement.  Neither Party shall settle a
third party legal claim or action covered by indemnification under Section 7.1
without the other Party’s prior written consent, which shall not be unreasonably
withheld, conditioned or delayed, except that the indemnifying Party shall have
the right to do so if (a) it will pay in full all monetary elements of the
settlement, (b) the settlement does not include non-monetary elements, findings
or admissions that would be detrimental to the other Party’s ongoing business,
and (c) the settlement includes a full release in favor of the other Party from
all Losses arising out of, in connection with or relating to such legal claim or
action.

 

7.5                               Insurance.  The Company shall maintain, from
the Effective Date through the first anniversary of the expiration date of the
Term, a policy of insurance for Product Liability Claims with a per occurrence
limit of at least $[* *]  million and an annual aggregate limit of at least $[*
*]  million.  Such policy shall provide for at least 30 days’ advance written
notice to the Distributor of cancellation or material change in coverage.  The
Company shall provide to the Distributor evidence of such coverage promptly upon
the Distributor’s request.

 

Article 8
Representations and Warranties

 

8.1                               Mutual Representations.  Each Party hereby
represents and warrants to the other Party that:

 

(a)                                 It is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation and has all requisite corporate power

 

19

--------------------------------------------------------------------------------


 

and authority to conduct its business and engage in the transactions provided
for in this Agreement.

 

(b)                                 This Agreement has been duly authorized by
all requisite corporate action of such Party and constitutes the legally binding
obligation of such Party.

 

(c)                                  Its execution and performance of this
Agreement will not violate any Applicable Laws, Orders, corporate organizational
documents, contracts or agreements by which it is bound, except as set forth in
the “Company Disclosure Schedule” delivered in connection with the Investment
Agreement between the Parties.

 

(d)                                 It is not obligated to obtain any
governmental or third party approvals or consents to enter into and perform this
Agreement except as expressly contemplated herein.

 

8.2                               Company Representations.  The Company hereby
represents and warrants to the Distributor that:

 

(a)                                 It has the legal and valid right to grant
the Distributor Rights.

 

(b)                                 All Patents and Trademarks included in the
Product Rights that have been registered or are subject to a pending
registration in any country or jurisdiction in the Territory are listed in
Schedule 8.2(b).  To the knowledge of the Company, it owns or holds all Patent,
Trademark and other intellectual property rights necessary to Manufacture, use
and Commercialize the Products without infringing, violating or misappropriating
the intellectual property rights of any Third Party.  The Company has not
received any written notice, claim or assertion from any Person (i) challenging
the ownership, validity or enforceability of any of the Product Rights,
(ii) alleging that the license, use or practice of the Product Rights infringes,
violates or misappropriates the intellectual property rights of any Person, or
(iii) seeking to enjoin or restrain such license, use or practice.  The Company
has no knowledge that any Person intends to give any such notice or make any
such claim or assertion, or that any Person has a valid basis to do so.

 

(c)                                  Schedule 8.2(c) sets forth a true, accurate
and complete summary of all granted and pending Regulatory Approvals, classified
by country/jurisdiction, for all current Products.  All such Regulatory
Approvals are held by the Company except as otherwise indicated in
Schedule 8.2(c). In the case of any such Regulatory Approval not held by the
Company, the holder thereof is contractually obligated to assign such Regulatory
Approval to the Company at any time upon request of the Company.

 

(d)                                 The Company has not received any notice of,
and to the Company’s knowledge there are not, any unresolved actions, citations,
decisions, Orders, product recalls, medical device reports, information
requests, untitled letters, warning letters, Section 305 notices, or any similar
notices or communications, written or oral, from the FDA or any corollary entity
in any other jurisdiction applicable to any Product.

 

20

--------------------------------------------------------------------------------

 

(e)                                  The Company has complied in all material
respects with all Regulatory Laws with respect to (i) the design, development,
investigation, Manufacture, labeling, testing, storing, inspection, marketing or
promotion of any of the Products, and/or (ii) the Company’s operation of its
Manufacturing facilities.  Without limiting the foregoing, no Product is or has
been (x) adulterated or misbranded within the meaning of any Regulatory Law or
(y) developed, researched, investigated, manufactured, distributed, marketed,
advertised, promoted or sold in a manner that is materially inconsistent with
any Regulatory Law, its approved or cleared labeling, its applicable filings, or
any other requirements of applicable Regulatory Authorities.

 

(f)                                   No Product has been the subject of a Field
Action.  The Company is not considering any Field Action with respect to any
Product. To the knowledge of the Company, no Field Action with respect to a
Product (i) is required to be implemented by the Company in order to comply with
any Regulatory Law, or (ii) has been requested or ordered by any Regulatory
Authority, health care professional or consumer group.

 

(g)                                  Except as set forth in Schedule 8.2(g), the
Company has made available to the Distributor true and complete copies of all of
the Original Customer Contracts, each as amended and in full force and effect. 
Except as set forth in Schedule 8.2(g), the Original Customer Contracts
constitute all of the contracts and agreements in effect as of the Effective
Date between the Company and any of its customers with respect to the Products
in the Territory.  Each Original Customer Contract is valid, binding and
enforceable in accordance with its terms.  There are no existing defaults or
events of default, or any events which, with or without notice or lapse of time
or both, would constitute a default under any Original Customer Contract by the
Company or, to the knowledge of the Company, by any other party thereto.  Upon
assignment by the Company to the Distributor of its rights under the Original
Customer Contracts, Distributor will have all of the Company’s rights thereunder
during the Term to the same extent as though the Distributor was the original
party thereto.

 

(h)                                 The Cost of Goods Sold used to determine the
Contract Price for each Product in effect for 2014 as set forth in Exhibit J has
been determined in accordance with GAAP as in effect as of the Effective Date,
if applicable, and to the extent not inconsistent with GAAP as in effect as of
the Effective Date, the Company’s routine accounting practices.

 

8.3                               Distributor Representations. 
The Distributor hereby represents and warrants to the Company that:

 

(a)                                 Neither the Distributor nor any
Affiliate has received any notice of, and to the Distributor’s knowledge there
are not, any unresolved actions, citations, decisions, Orders, product recalls,
medical device reports, information requests, untitled letters, warning letters,
Section 305 notices, or any similar notices or communications, written or oral,
from the FDA or any corollary entity in any other jurisdiction that could
materially affect the Distributor’s ability to perform its obligations under
this Agreement.

 

21

--------------------------------------------------------------------------------


 

(b)                                 The Distributor is not aware of any reason
under Regulatory Laws why it cannot execute, deliver and perform this Agreement
and the transactions contemplated hereby.

 

Article 9
Confidentiality

 

9.1                               Scope. In the course of their activities
pursuant to this Agreement, the Parties anticipate that they may disclose
Confidential Information to one another and that either Party may, from time to
time, be a disclosing Party or a recipient of Confidential Information.  The
Parties wish to protect such Confidential Information in accordance with this
Article 9.  The provisions of this Article 9 shall apply to disclosures
furnished to or received by a Party and its agents and representatives (which
may include agents and representatives of its Affiliates) at any time, including
prior to the Effective Date.  Each Party shall advise its agents and
representatives of the requirements of this Article 9 and shall be responsible
to ensure their compliance with such provisions.  The provisions of this
Article 9 shall supersede and replace any prior agreements between the Parties
relating to Confidential Information covered hereby.  In addition to any other
remedies available in law or equity, the disclosing Party shall be entitled to
temporary and permanent injunctive relief in the event of a breach by the
recipient under this Article 9.

 

9.2                               Confidential Information.  For purposes
hereof, “Confidential Information” with respect to a disclosing Party means all
Proprietary Information, in any form or media, concerning the disclosing Party
or its Affiliates that the disclosing Party or its Affiliates furnish to the
recipient, whether furnished before or after the date hereof, and all notes,
analyses, compilations, studies and other materials, whether prepared by the
recipient or others, that contain or reflect such Proprietary Information;
provided, however, that Confidential Information does not include information
that (a) is or hereafter becomes generally available to the public other than as
a result of a disclosure by the recipient, (b) was already known to the
recipient prior to receipt from the disclosing Party as evidenced by prior
written documents in its possession not subject to an existing confidentiality
obligation to the disclosing Party, (c) is disclosed to the recipient Party on a
non-confidential basis by a Person who is not in default of any confidentiality
obligation to the other Party, or (d) is independently developed by or on behalf
of the recipient without reliance on information received from or on behalf of
the other Party. The content of this Agreement shall be deemed to be
Confidential Information of each Party, except to the extent such content
becomes generally available to the public as a result of one or more disclosures
required under Applicable Laws and made in accordance with Sections 9.3 or 9.5
below.

 

9.3                               Obligations.  The recipient of Confidential
Information shall (a) use such Confidential Information solely and exclusively
in connection with the exercise of its rights and the discharge of its
obligations under this Agreement and (b) not disclose such Confidential
Information without the prior written consent of the disclosing Party to any
Person other than those of its agents and representatives who need to know such
Confidential Information for such permitted use and who are bound by obligations
of confidentiality with respect thereto.  Notwithstanding the foregoing, the
recipient of Confidential Information may disclose it to the extent necessary to
comply with Applicable Laws or with an Order issued by a court or

 

22

--------------------------------------------------------------------------------


 

regulatory body with competent jurisdiction; provided that, in connection with
such disclosure, the recipient shall (i) provide reasonable advance notice of
such disclosure to the disclosing Party; (ii) limit the disclosure to the
information that is legally required to be disclosed, and (iii) use commercially
reasonable efforts to obtain confidential treatment or an appropriate protective
order, to the extent available, with respect to such Confidential Information. 
The obligations under this Section 9.3 shall remain in effect from the Effective
Date through the fifth anniversary of the termination or expiration of this
Agreement.

 

9.4                               Return and Destruction.  Upon the termination
or expiration of this Agreement, the recipient of Confidential Information shall
promptly redeliver to the disclosing Party all Confidential Information provided
to the recipient in tangible form, and the recipient shall not retain any
copies, extracts or other reproductions, in whole or in part, of such
Confidential Information.  All notes or other work product prepared by the
recipient based upon or incorporating Confidential Information of the disclosing
Party shall be destroyed, and such destruction shall be certified in writing to
the disclosing Party by an authorized representative of the recipient who
supervised such destruction.  Notwithstanding the foregoing, the recipient shall
be permitted to retain (but not use) (a) one file copy of all Confidential
Information on a confidential basis to evidence the scope of and to enforce the
Party’s obligation of confidentiality under this Article 9; and (b) all back-up
electronic media maintained in the ordinary course of business for archival
purposes.

 

9.5                               Publicity.  Neither Party shall issue any
press release or otherwise publicly announce the existence of this Agreement
without the prior written approval of the other Party, except to the extent that
such press release or other public announcement is required under Applicable
Laws.  In the event of a required press release or other public announcement,
the releasing Party shall provide the other Party with a copy of the proposed
text prior to such announcement.  The Parties agree that if either Party is
required to file this Agreement with any Governmental Authority, the disclosing
Party shall redact the competitively sensitive terms of this Agreement to the
extent consistent with applicable interpretations and guidance of the staff of
the Securities and Exchange Commission.

 

Article 10
Term and Termination

 

10.1                        Term.

 

(a)                                 Initial Term.  The term of this Agreement
(the “Term”) shall begin on the Effective Date and, unless terminated by mutual
agreement of the Parties or otherwise in accordance with this Agreement, shall
continue for an initial term expiring on the tenth anniversary of the Effective
Date (the “Initial Term Expiration Date”).

 

(b)                                 Extensions.

 

(i)                                     The Distributor shall have the option to
extend the Term for a period of five years following the Initial Term Expiration
Date (the “First Extension”) provided that (x) the aggregate Contract Price paid
for the Concentrate Products purchased by the Distributor or directly by its
customers is

 

23

--------------------------------------------------------------------------------


 

at least $[* *]during any period of four consecutive Calendar Quarters ending on
or before [* *] (the “First Extension Threshold”); and (y) the Distributor shall
pay to the Company an extension fee of $7,500,000 (the “First Extension Fee”). 
In the event that the Distributor has satisfied the criteria in clause (x) and
desires to extend the Term, then the Distributor shall (A) notify the Company in
writing at least [* *]  days prior to the Initial Term Expiration Date and
reference the Distributor’s option for the First Extension under this Section,
and (B) pay the First Extension Fee to the Company in immediately available
funds within five Business Days of delivering such notice.

 

(ii)                                  If the Term is extended by the First
Extension, then the Term shall be automatically extended again for a period of
five years following the expiration of the First Extension (the “Second
Extension”) unless the Distributor elects not to extend the Term for the Second
Extension and delivers written notice thereof to the Company at least 90 days
prior to the expiration of the First Extension.  For avoidance of doubt, no
extension fee shall be payable in connection with the Second Extension.

 

10.2                        Termination.

 

(a)                                 Dissolution or Insolvency.  Either Party may
terminate this Agreement by delivering written notice of its decision to do so
if the other Party is dissolved under applicable corporate law or becomes
subject to an Insolvency Event.

 

(b)                                 General Default.  If either Party (the
“Initiator”) believes the other Party (the “Responder”) is in material default
of any of its representations or material obligations under this Agreement, the
Initiator may give written notice of such alleged default (the “Default Notice”)
to the Responder.  If the Responder disputes such alleged default, it shall
notify the Initiator of such dispute within ten Business Days after receipt of
the Default Notice, in which case such dispute shall be resolved in accordance
with Section 11.15.  If the Responder does not dispute such alleged default or
if upon resolution of a dispute in accordance with Section 11.15, it is
determined that such default exists, then the Responder shall have, in the case
of non-monetary defaults, [* *] days or, in the case of monetary defaults, [* *]
days, after receipt of the Default Notice or determination of the default, as
applicable, in which to remedy such default.  If such default is not remedied in
the time period set forth above, the Initiator shall have the right to terminate
this Agreement immediately upon delivery to the Responder of written notice of
termination. The Initiator’s right to terminate this Agreement shall not be
construed as an exclusive remedy.

 

(c)                                  Contract Price Increase. The Distributor
shall have the right to terminate this Agreement immediately upon written notice
to the Company in the event that (i)(A) the aggregate weighted average Contract
Prices for all Products increases from one calendar year to the next by more
than [* *]%, or (B) the aggregate weighted average Contract Prices for all
Products increases during any [* *] calendar year period by more than [* *]% in
the aggregate, and (ii) the Distributor delivers such written notice to the
Company within [* *] days from the date on which the applicable true-up payment
is due

 

24

--------------------------------------------------------------------------------


 

under Section 4.3(f) as a result of the increase in the applicable calendar year
with respect clause (A) above and for the third calendar year with respect to
clause (B) above.

 

(d)                                 Change of Control.  The Distributor shall
have the right to terminate this Agreement upon 270 days’ prior written notice
to the Company in the event that the Company is subject to a Change of Control.

 

(e)                                  Distributor’s Option.  The Distributor
shall have the right to terminate this Agreement at any time upon 270 days’
prior written notice to the Company.

 

(f)                                   Force Majeure.  The Parties shall have the
right to terminate this Agreement as provided in Section 11.16.

 

(g)                                  IP Infringement.  The Distributor shall
have the right to terminate this Agreement immediately upon written notice to
the Company in the event that the Distributor is enjoined by a court of
competent jurisdiction from Commercializing any Product in the United States due
to a claim of intellectual property infringement or misappropriation relating to
such Product.  This termination right is in addition to all other rights and
remedies to the Distributor provided in this Agreement.

 

10.3                        Surviving Rights and Obligations.  The following
provisions shall survive any expiration or termination of this Agreement:

 

·                                          Sections 2.2, 5.3, 5.4 (until the
Distributor is no longer permitted to Commercialize Products) and 5.5;

 

·                                          Articles 7, 8, 9, 10 and 11; and

 

·                                          any provisions required for the
interpretation or enforcement of any of the foregoing.

 

Expiration or termination of this Agreement shall not relieve any Party of any
obligations that are expressly indicated to survive expiration or termination
and shall be without prejudice to any rights that shall have accrued to the
benefit of any Party prior to such expiration or termination.  For avoidance of
doubt, the Distributor’s payment obligations under Section 4.5 shall not survive
the expiration or termination of this Agreement, except to the extent that any
payment obligations thereunder are due and owing prior to such expiration or
termination.

 

10.4                        Fulfillment of Customer Contracts.  If, as of the
expiration or termination of this Agreement for any reason other than pursuant
to Section 10.2(b), as a result of a material default by the Distributor,
Section 10.2(e) or Section 10.2(f), the Distributor is subject to one or more
valid and binding contracts to supply Products to customers, then
notwithstanding the expiration of the Term, the Company shall continue, upon the
election of the Distributor, for a period of up to twelve months after the
expiration or termination date, to sell Products to the Distributor on the terms
and conditions of this Agreement to the extent required by the Distributor to
fulfill its obligations under such customer contracts.

 

25

--------------------------------------------------------------------------------


 

10.5                        Remaining Inventory.  Without limiting Section 10.4
above, upon the expiration or termination of this Agreement for any reason other
than pursuant to Section 10.2(b) as a result of a material default by the
Distributor, (a) at the Distributor’s written request, the Company shall
continue to manufacture and deliver all Products that are the subject of Firm
Orders submitted by the Distributor prior to the expiration or termination of
this Agreement, and (b) the Distributor shall be permitted for a period not to
exceed 12 months to sell to depletion any remaining inventory of the Products,
including any Products delivered pursuant to clause (a) above; provided,
however, that the average end user pricing charged by the Distributor for any
Product during such 12-month period shall not be less than the average end user
pricing charged by the Distributor for such Product during the six month period
immediately prior to the expiration or termination of this Agreement.

 

10.6                        Noncompetition.  In the event that the Distributor
terminates this Agreement pursuant to Section 10.2(c), for a period of two years
from the termination date, the Distributor shall not manufacture any Rockwell
Competitive Products in the United States, other than the Excluded Products.  In
the event that the Distributor terminates this Agreement pursuant to
Section 10.2(e), for a period of two years from the termination date, the
Distributor shall not manufacture or sell any Rockwell Competitive Products in
the United States, in each case, other than the Excluded Products.

 

Article 11
Miscellaneous

 

11.1                        Compliance; Conflicts.  Each Party and its
Affiliates and their respective employees and agents shall comply in all
material respects with all Applicable Laws that pertain to its activities under
this Agreement and, except as otherwise provided herein, shall bear the entire
cost and expense of such compliance.  The Parties shall not, directly or
indirectly, take any action (including the grant of any right or the undertaking
of any obligation) that is in conflict with any provision of this Agreement.

 

11.2                        Interpretive Conventions.  Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
understood to be followed by the words “without limitation.” Pronouns, including
“he,” “she” and “it,” when used in reference to any person, shall be deemed
applicable to entities or individuals, male or female, as appropriate in any
given case.  Standard variations on defined terms (such as the plural form of a
term defined in the singular form, and the past tense of a term defined in the
present tense) shall be deemed to have meanings that correlate to the meanings
of the defined terms. Article, Section and other headings contained in this
Agreement are for reference purposes only and are not intended to describe,
interpret, define or limit the scope, extent or intent of any provision of this
Agreement.  When a reference is made in this Agreement to a Recital, an Article,
a Section, a Schedule, an Attachment or an Exhibit, such reference is to a
Recital, Article or Section of, or a Schedule, Attachment or Exhibit to, this
Agreement, unless otherwise indicated.  All references to “dollars” or “$” shall
be deemed to be references to the lawful currency of the United States.

 

11.3                        Assignment.  A Party shall not have the right to
assign any of its rights or obligations under this Agreement without the prior
written consent of the other Party, except that (a) either Party shall have the
right to assign this Agreement to the acquiror in connection with a

 

26

--------------------------------------------------------------------------------


 

Change of Control of such Party, and (b) either Party shall have the right to
assign any of its rights and/or obligations hereunder to an Affiliate organized
under the laws of any State in the United States, provided that the assigning
Party remains liable for the performance of its obligations hereunder. Any
assignment not in accordance with this Section shall be void.

 

11.4                        Entire Agreement.  This Agreement, together with the
Quality Agreement and the Investment Agreement, constitute the entire agreement
between the Parties concerning the subject matter hereof and thereof and
supersede all previous negotiations, agreements and commitments with respect
thereto. In the event a term in this Agreement conflicts with a term in the
Quality Agreement or the Investment Agreement, the conflicting term in this
Agreement shall govern and control.

 

11.5                        Amendments.  This Agreement shall not be amended or
modified in any manner except by a written instrument signed by duly authorized
officers or representatives of each of the Parties.

 

11.6                        Governing Law.  Any claim or controversy relating in
any way to this Agreement shall be governed by and interpreted exclusively in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law principles thereof.

 

11.7                        Partial Illegality.  If any provision of this
Agreement or the application thereof to any Party or circumstances shall be
declared void, illegal or unenforceable, the remainder of this Agreement shall
be valid and enforceable to the extent permitted by Applicable Laws. In such
event, the Parties shall use their best efforts to replace the invalid or
unenforceable provision by a provision that, to the extent permitted by the
Applicable Laws, achieves the purposes intended under the invalid or
unenforceable provision. Any deviation by any Party from the terms and
provisions of this Agreement (including with respect to the Distributor Rights)
in order to comply with Applicable Laws shall not be considered a breach of this
Agreement.

 

11.8                        Waiver of Compliance.  No provision of this
Agreement shall be waived by any act, omission or knowledge of a Party or its
agents or employees, except by an instrument in writing expressly waiving such
provision and signed by a duly authorized officer of the waiving Party, which
waiver shall be effective only with respect to the specific obligation and
instance described therein.

 

11.9                        Notices.  All notices and other communications in
connection with this Agreement shall be in writing and shall be sent to the
respective Parties at the following addresses, or to such other addresses as may
be designated by the Parties in writing from time to time in accordance with
this Section, by registered or certified mail, postage prepaid, or by express
courier service, service fee prepaid:

 

If to the Company:

 

Rockwell Medical, Inc.

30142 Wixom Road

Wixom, MI 48393

Attention:  Robert L. Chioini

Email:  rchioini@rockwellmed.com

 

27

--------------------------------------------------------------------------------


 

with a copy (which will not constitute notice) to:

 

Dykema Gossett PLLC

39577 Woodward Ave., Suite 300

Bloomfield Hills, MI  48304

Attention:  Mark A. Metz

Email: mmetz@dykema.com

 

If to the Distributor:

 

Baxter Healthcare Corporation

One Baxter Parkway

Deerfield, Illinois 60015

Attention:  General Counsel

Telecopy:  224.948.2000

 

with a copy (which will not constitute notice) to:

 

Faegre Baker Daniels LLP

600 East 96th St., Suite 600

Indianapolis, Indiana  46240

Attention:  Trevor J. Belden

Email:  Trevor.Belden@FaegreBD.com

 

All notices shall be deemed given and received (i) if delivered by hand or by
electronic mail, immediately, (ii) if sent by United States first class mail,
five Business Days after posting, or (iii) if delivered by express courier
service for next day delivery, the next Business Day in the jurisdiction of the
recipient.

 

11.10                 Counterparts; Electronic or Facsimile Transmission.  This
Agreement may be executed in counterparts, each of which shall be deemed to be
an original and all of which together shall be deemed to be one and the same
instrument.  This Agreement may be delivered by one or both Parties by facsimile
or electronic transmission with the same effect as if delivered personally.

 

11.11                 Further Assurances.  From time to time, as and when
requested by any Party, the other Party shall execute and deliver, or cause to
be executed and delivered, all such documents and instruments and shall take, or
cause to be taken, all such further actions as such other Party may reasonably
deem necessary or desirable to carry out the intentions of the Parties embodied
in this Agreement.

 

11.12                 Jointly Prepared.  This Agreement has been prepared
jointly and shall not be strictly construed against either Party.

 

11.13                 Relationship of Parties.  Each Party to this Agreement is
an independent contractor. Employees and agents of one Party are not employees
or agents of the other Party,

 

28

--------------------------------------------------------------------------------


 

shall not hold themselves out as such, and shall not have any authority or power
to bind the other Party to any contract or other obligation.

 

11.14                 Third Party Beneficiaries.  Nothing in this Agreement,
whether express or implied, is intended to confer any rights or remedies under
or by reason of this Agreement on any Persons other than the Parties hereto and
their respective successors, assigns and Affiliates.

 

11.15                 Dispute Resolution.

 

(a)                                 The Parties shall negotiate in good faith
and use reasonable efforts to settle any dispute, controversy or claim arising
from or related to this Agreement or the breach thereof.  If the Parties are
unable to settle the matter through negotiation within 30 days, then at the
request of either Party, the Parties shall endeavor to resolve the dispute,
controversy or claim by confidential mediation pursuant to the Mediation
Procedure of the International Institute for Conflict Prevention and
Resolution, Inc. (“CPR”) using a mutually agreeable mediator with prior
experience in the medical products business.  If the matter remains unresolved
for 45 days after appointment of such mediator and a Party wishes to pursue it
further, then such dispute, controversy or claim, except for any Excluded Claim,
shall be finally resolved by binding arbitration in accordance with the CPR
Rules for Non-Administered Arbitration, and judgment on the arbitration award
may be entered in any court having jurisdiction thereof.

 

(b)                                 The arbitration shall be conducted by a
panel of three persons experienced in the medical products business.  Within
30 days after initiation of arbitration, each Party shall select one person to
act as arbitrator and the two Party-selected arbitrators shall select a third
arbitrator within 30 days of their appointment.  If the arbitrators selected by
the Parties are unable or fail to agree upon the third arbitrator, the third
arbitrator shall be appointed by the CPR.  The Parties shall not be obligated to
select arbitrators from the CPR panel of arbitrators.  The place of arbitration
shall be Chicago, Illinois, and all proceedings and communications shall be in
English.

 

(c)                                  Either Party may apply to the arbitrators
for interim injunctive relief until the arbitration award is rendered or the
controversy is otherwise resolved.  Either Party also may, without waiving any
remedy under this Agreement, seek from any court having jurisdiction any
injunctive or provisional relief necessary to protect the rights or property of
that Party pending the arbitration award.  The arbitrators shall have no
authority to award punitive or any other type of damages not measured by a
Party’s compensatory damages.  Each Party shall bear its own costs and expenses
and attorneys’ fees and an equal share of the arbitrators’ fees and any
administrative fees of arbitration.

 

(d)                                 Except to the extent necessary to confirm an
award or as may be required by law, neither a Party nor an arbitrator may
disclose the existence, content, or results of an arbitration without the prior
written consent of both Parties.  In no event shall an arbitration be initiated
after the date when commencement of a legal or equitable proceeding based on the
dispute, controversy or claim would be barred by the applicable Delaware statute
of limitations.

 

29

--------------------------------------------------------------------------------


 

(e)                                  The Parties agree that, in the event of a
good faith dispute over the nature or quality of performance under this
Agreement, neither Party may terminate this Agreement until final resolution of
the dispute through arbitration or other judicial determination.  The Parties
further agree that any payments made pursuant to this Agreement pending
resolution of the dispute shall be refunded if an arbitrator or court determines
that such payments are not due.

 

(f)                                   As used in this Section, the term
“Excluded Claim” shall mean a dispute, controversy or claim that concerns
(i) the validity or infringement of intellectual property rights; or (ii) any
disclosure in violation of Article 9, or any misuse or misappropriation of
Confidential Information of the disclosing Party.

 

11.16                 Force Majeure.  If the performance of any obligation under
this Agreement is prevented, restricted or interfered with by reason of any
Force Majeure event, then the Party so affected shall be excused, upon giving
prior written notice to the other Party, from such performance to the extent of
such prevention, restriction or interference, provided that the Party so
affected shall use reasonable commercial efforts to avoid or remove such causes
of nonperformance and shall continue performance to the extent reasonably
possible and, in any event, at such time as the Force Majeure conditions come to
an end.  If the Force Majeure conditions prevent performance completely and such
prevention continues for more than 180 days, then the Parties shall attempt to
negotiate a mutually acceptable compromise within the spirit and intent of this
Agreement.  If the Parties are unable to reach a mutually acceptable compromise
within 90 days and if performance is still completely prevented at the end of
that time, then the either Party shall have the option, by delivery of written
notice of termination to the other Party, to terminate this Agreement with
immediate effect.

 

11.17                 Debt Payment; Restriction on Liens.  Within 180 days from
the Effective Date, the Company shall (a) repay in full all indebtedness of the
Company owed under the Hercules Loan Agreement (including all accrued interest,
costs and expenses, and other amounts due thereunder); and (b) obtain the
complete release of all liens granted under the Hercules Loan Agreement. 
Effective as of the release of such liens, the Company shall not enter into any
subsequent contract or other arrangement granting a security interest to any
Person (other than to the Distributor or any of its Affiliates) in any of the
Company’s assets that are used primarily in the Manufacture or Commercialization
of the Products without the prior written consent of the Distributor in its sole
discretion.

 

[SIGNATURES ON FOLLOWING PAGE;

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

30

--------------------------------------------------------------------------------

 

The Distributor and the Company have executed this Agreement as of the Effective
Date to evidence their agreement to the terms and provisions set forth herein.

 

 

Baxter Healthcare Corporation

 

Rockwell Medical, Inc.

 

 

 

 

 

 

By:

/s/Robert J. Hombach

 

By:

/s/ Robert L. Chioini

 

 

 

 

 

Name:

Robert J. Hombach

 

Name:

Robert L. Chioini

 

 

 

 

 

Title:

CVP, Chief Financial Officer

 

Title:

CEO

 

Signature Page to Exclusive Distribution Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A
DEFINITIONS

 

“Affiliate” means a parent, subsidiary or sister company of a Party, and for
this purpose, (a) “parent” means any corporation or business entity that owns,
directly or indirectly, a majority of the Party’s voting stock or comparable
equity securities; (b) “subsidiary” means any corporation or business entity of
which the Party owns, directly or indirectly, a majority of the voting stock or
comparable equity securities; and (c) “sister company” means any corporation or
business entity of which a parent owns, directly or indirectly, a majority of
the voting stock or comparable equity securities.

 

“Agreement” has the meaning set forth in the opening paragraph.

 

“Ancillary Products” means (a) the products listed under the heading “Ancillary
Products” on the Initial Price Schedule; and (b) all improvements, upgrades,
enhancements, modifications, substitutions and next-generation versions thereof
or thereto.  For the avoidance of doubt, “Ancillary Products” shall not include
Triferic, Calcitriol or any other drug product.

 

“Applicable Laws” means all applicable laws, statutes, rules, regulations,
orders, judgments, injunctions and/or ordinances of any Governmental Authority.

 

“Bankruptcy Code” has the meaning set forth in Section 6.3(a).

 

“Baseline Amount” means the number of gallons of Concentrate Products ordered by
the Distributor, its Affiliates and Marketing Partners, or directly by its
customers, in the United States during Contract Year 1.

 

“Baxter Competitive Product” means any product used by dialysis clinics, but
excluding the Company’s Calcitriol and Triferic products.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in the City of Chicago are authorized or obligated by law or executive
order to remain closed.

 

“Calendar Quarter” means a period of three consecutive months beginning on
January 1, April 1, July 1 or October 1; provided, however, that the first
Calendar Quarter shall begin on the Effective Date and end on the day before the
start of the next Calendar Quarter, and the last Calendar Quarter shall end on
the last day of the Term.

 

“Change of Control” means with respect to a Party:  (a) the sale of all or a
majority of such Party’s assets or business relating to this Agreement; (b) a
merger, reorganization or consolidation involving such Party in which the voting
securities of such Party outstanding immediately prior thereto cease to
represent at least 50% of the combined voting power of the surviving entity
immediately after such merger, reorganization or consolidation; or (c) a Person
or group of Persons acting in concert acquire more than 50% of the voting equity
securities of such Party.

 

A - 1

--------------------------------------------------------------------------------


 

“Commercialize” means, with respect to a product, any and all activities
directed to the offering for sale and sale of the product, including activities
related to promoting, marketing, distributing, importing, selling and providing
support for the product.

 

“Commercially Reasonable Efforts” means that effort customarily exerted by a
Party with respect to its own products of similar strategic importance and
commercial potential, taking into account all relevant factors that impact the
Party’s decisions as to resource allocation for its products, such as
intellectual property position, regulatory risk, safety and efficacy, product
reliability and performance, the competitive environment, reimbursement status,
product life cycle and product profitability.

 

“Committee” has the meaning set forth in Section 3.10 (a).

 

“Company” has the meaning set forth in the opening paragraph.

 

“Competitor” means (i) [* *]; (ii) [* *]; (iii) [* *]; (iv)  [* *]; (v)  [* *];
(vi) any direct parent entity that, directly or indirectly, owns 100% of the
outstanding equity of a Person specified in clauses (i) through (v), and any
subsidiary of such direct parent entity; and (vii) any successor to a Person
specified in clauses (i) through (vi).

 

“Concentrate Products” means (a) the Company’s CitraPure products, acid products
and bicarbonate products, in each case as identified on the Initial Price
Schedule; (b) all current and future formulations, concentrations and packaging
configurations (e.g., powder or liquid) of the Company’s CitraPure products,
acid products and bicarbonate products; and (c) all improvements, upgrades,
enhancements, modifications, substitutions and next-generation versions thereof
or thereto; provided, however, that the Concentrate Products shall not include
any formulations containing the Company’s bio-pharmaceutical iron drug branded
“Triferic.”

 

“Confidential Information” has the meaning set forth in Section 9.2.

 

“Construction Start Date” has the meaning set forth in Section 4.5(a).

 

“Construction Payment” has the meaning set forth in Section 4.5(a).

 

“Contract Price” means the purchase price at which the Company sells Products to
the Distributor pursuant to this Agreement.

 

“Contract Year” means any year of the Term ending on an anniversary of the
Effective Date, and Contract Year 1 means the first Contract Year, Contract
Year 2 means the second Contract Year, and so on.

 

“Cost of Goods Sold” means the Company’s actually incurred cost to manufacture
one unit of a particular Product in accordance with the terms of this Agreement
(e.g., in accordance with the Quality Agreement and Specifications), and
including direct material, direct labor, material variances, volume variances,
material purchase price variances,  indirect labor, utilities, depreciation,
laboratory testing, Quality Assurance, facilities costs, warehousing costs,
warehousing  operations costs, manufacturing costs, and other operations costs
including other capitalized inventory costs.  For avoidance of doubt, Cost of
Goods Sold shall exclude the

 

A - 2

--------------------------------------------------------------------------------


 

following: (i) costs related to the transport of finished Product after it is
shipped from the Company’s facility to a customer or to Distributor or its
Affiliates, Marketing Partners or sub-distributors, (ii) separately billed
Support Services, and (iii) general corporate expenses of the Company.  Such
costs shall be determined in accordance with GAAP, and to the extent not
inconsistent with GAAP, the Company’s routine accounting practices in accordance
with any other authoritative accounting principles applicable at such time.

 

“CPR” has the meaning set forth in Section 11.15(a).

 

“Customer Orders” has the meaning set forth in Section 3.2(a).

 

“Default Notice” has the meaning set forth in Section 10.2(b).

 

“Disruptive Event” means, with respect to a Product, (a) any claim, action or
litigation (including product liability and intellectual property claims)
relating to such Product; (b) any occurrence or development that calls into
question the safety or efficacy of such Product or that reasonably could result
in a material liability to the Distributor; (c) any adverse regulatory action,
ruling or development; (d) any breach or violation of this Agreement or the
Quality Agreement by the Company, including any inability to fulfill Customer
Orders or Firm Orders submitted in compliance with Section 3.2 and in line with
its Forecasts; or (e) any Force Majeure event.

 

“Distributor” has the meaning set forth in the opening paragraph.

 

“Distributor Rights” has the meaning set forth in Section 1.1(a).

 

“Effective Date” has the meaning set forth in the Preamble.

 

“Estimated COGS” has the meaning set forth in Section 4.3(a).

 

“Estimated COGS Notice” has the meaning set forth in Section 4.3(a).

 

“Excluded Claim” has the meaning set forth in Section 11.15(f).

 

“Excluded Products” means (i) BiCart®, SoftPac™, BiCart Select®, SelectBag® One,
SelectBag® Citrate, VIVIA Haemodialysis System, Diasol, Hospasol; (ii) any
concentrate product not used for hemodialysis applications; and (iii) any other
product that the Distributor commercializes (including any products in any of
the Distributor’s product catalogues) or has in development, in each case, as of
the Effective Date.

 

“FDA” means the United States Food and Drug Administration (or any successor
agency having the administrative authority to grant Regulatory Approval in the
United States).

 

“Field Action” means any action by a Party that meets the criteria of “recall,”
“correction,” or “removal” or similar field or customer action as defined by
applicable Regulatory Law.

 

“Firm Order” means a definitive order submitted by the Distributor in accordance
with this Agreement that, upon acceptance, gives rise to binding obligations of
purchase and sale.

 

A - 3

--------------------------------------------------------------------------------


 

“First Commercial Release” means the release for commercial sale of finished
Concentrate Products in both liquid and powder form (including CitraPure)
Manufactured at the West Coast Facility.

 

“First Extension” has the meaning set forth in Section 10.1(b)(i).

 

“First Extension Fee” has the meaning set forth in Section 10.1(b)(i).

 

“First Extension Threshold” has the meaning set forth in Section 10.1(b)(i).

 

“Force Majeure” means any war, revolution, civil commotion, act of terrorism,
blockade, embargo, strike, scarcity of raw materials or necessary packaging
supplies, flood, earthquake, change in Applicable Law or other event that is
beyond the reasonable control of the Party affected.

 

“Forecast” means a non-binding estimate of future product purchases provided to
facilitate planning and resource allocation.  A Forecast is not an offer to
purchase.

 

“GAAP” means United States generally accepted accounting principles as modified
from time to time.

 

“Good Manufacturing Practices (GMPs)” means the then-current standards for
conducting manufacturing activities for medical devices as are required by any
applicable Regulatory Authority, including the Quality System Regulations in the
United States.

 

“Governmental Authority” means any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, country, city or other political
subdivision of any such government or any supranational organization of which
any such country is a member.

 

“Hercules Loan Agreement” means the Loan and Security Agreement between the
Company, Rockwell Transportation, Inc. and Hercules Technology III, L.P, dated
as of June 14, 2013, as amended.

 

“Initial Price Schedule” means the Price Schedule attached to this Agreement as
of the Effective Date.

 

“Initial Term Expiration Date” has the meaning set forth in Section 10.1(a).

 

“Initiator” has the meaning set forth in Section 10.2(b).

 

“Insolvency Event” means that the Party has (a) commenced a voluntary proceeding
under any insolvency law, or (b) had an involuntary proceeding commenced against
it under any insolvency law that has continued undismissed or unstayed for
60 consecutive days, (c) had a receiver, trustee or similar official appointed
for it or for any substantial part of its property, or (d) made an assignment
for the benefit of creditors, or (e) had an order for relief entered with
respect to it by a court of competent jurisdiction under any insolvency law. 
For purposes hereof,

 

A - 4

--------------------------------------------------------------------------------


 

the term “insolvency law” means any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect.

 

“Investment Agreement” means the Investment Agreement between the Company and
Distributor, dated as of the Effective Date.

 

“Key Person” means Robert L. Chioini or, if Mr. Chioini is no longer employed by
the Company, the chief executive officer of the Company.

 

“Licensed Trademarks” means, with respect to each Party, those Trademarks set
forth below its name on Exhibit G.

 

“Losses” has the meaning set forth in Section 7.1.

 

“Manufacture” or “Manufacturing” means all operations necessary or appropriate
to make, test, release, package, store, label and ship a Product in accordance
with industry standards, GMPs, QSRs, Applicable Laws, and the Product’s
Specifications.

 

“Manufacturing Default” means (a) a material breach of the Company’s obligations
under Sections 3.2, 3.3 or 3.6 that is not cured within [* *] days following
written notice from Distributor; (b) within [* *] months after the cure or
waiver of a material breach referred to in clause (a), the Company commits
another material breach of its obligations under Sections 3.2, 3.3 and 3.6 (in
which case the Manufacturing Default shall exist immediately upon the occurrence
of the subsequent breach); (c) the Company is subject to an Insolvency Event and
has materially breached its obligations under Sections 3.2, 3.3 or 3.6; or (d) a
Regulatory Authority takes any action that reasonably would be expected to
materially disrupt the Company’s ability to fulfill its obligations under
Sections 3.2, 3.3 and 3.6 for a period of more than [* *] days.

 

“Marketing Partner” means a Third Party that markets, distributes, promotes
and/or sells a Party’s products under a contractual arrangement with the Party.

 

“MDR” means Medical Device Reporting under applicable FDA regulations.

 

“Medical Device Excise Tax” means the tax imposed on the sale of taxable medical
devices pursuant to Section 1405 of the Health Care and Education Reconciliation
Act of 2010.

 

“Minimum Order Threshold” has the meaning set forth in Section 3.8(a).

 

“Non-Conforming Product” has the meaning set forth in Section 3.6.

 

“Objection Notice” has the meaning set forth in Section 4.3(d).

 

“Order” means any award, decision, injunction (whether temporary, preliminary or
permanent), judgment, stipulation, order, ruling, subpoena, writ, decree,
consent decree or verdict entered, issued, made or rendered by any court,
administrative agency, arbitrator or other Governmental Authority.

 

A - 5

--------------------------------------------------------------------------------


 

“Ordering Guidelines” means the Ordering Guidelines set forth in Exhibit H, and
as they may be modified from time to time with the mutual consent of the
Parties.

 

“Original Customer Contracts” means the written contracts between the Company
and its current customers for the Products as of the Effective Date.

 

“Package Insert” means information supplied by the manufacturer of a product
that includes all the information needed to use it safely and in compliance with
Applicable Laws. Specifications for the Package Insert content vary with
regulatory jurisdiction, but typically include operating instructions, warnings
and/or precautions, indications, contraindications, information relative to
sterilization, instructions in the event of damage to sterile packaging,
cleaning, disinfection information and the like.

 

“Party” means the Distributor and/or the Company.

 

“Patents” means all inventions, discoveries, ideas or technology that are
patented under Applicable Law relating to the Products, and all related
(i) patents and patent applications (including provisional applications and
applications for a certificate of invention); (ii) reissues, substitutions,
confirmations, registrations, validations, re-examinations, additions,
continuations, continued prosecution applications, continuations-in-part, and
divisions of, to or for any patent or patent application; and (iii) term
extensions, supplementary protection certificates and other governmental actions
that extend exclusive rights to an invention or technology beyond the original
patent expiration date.

 

“Person” means a natural person, a corporation, a partnership, a trust, a joint
venture, a limited liability company, any Governmental Authority, or any other
entity or organization.

 

“Pre-Approved Sub-Distributors and Marketing Partners” means the Persons set
forth on Exhibit I.

 

“Price Schedule” means a schedule of Products and associated Target Margin
Percentages and Contract Prices, which schedule shall be supplemented, amended
and updated from time to time in accordance with Sections 4.3(g) and (h).  The
initial Price Schedule is attached hereto as Exhibit J.

 

“Product Complaint” means any written, electronic or oral communication that
alleges deficiencies related to the identity, quality, durability, reliability,
safety, effectiveness or performance of a product or device after it is released
for distribution.

 

“Product Liability Claim” has the meaning set forth in Section 7.1.

 

“Product Rights” means all Patents, Trademarks, copyrights, trade secrets,
know-how and other intellectual property rights that are subject as of the
Effective Date, or become subject during the Term, to the Company’s control and
that are necessary or useful for the Manufacture, use or Commercialization of
any Product.  For this purpose, the Company shall be considered to control an
intellectual property right if the Company or any of its Affiliates owns or has
a license to it and also has the right to license or sublicense it to the
Distributor.

 

A - 6

--------------------------------------------------------------------------------


 

“Products” means the Concentrate Products and the Ancillary Products.

 

“Project Development Agreement” has the meaning set forth in Section 3.9.

 

“Proprietary Information” means a Party’s trade secrets, know-how, business
plans, manufacturing processes, clinical strategies, product specifications,
scientific data, market analyses, formulae, designs, training manuals and other
non-public information (whether business, financial, commercial, scientific,
clinical, regulatory or otherwise) that the Party treats as proprietary and uses
commercially reasonable efforts to protect.

 

“Quality Agreement” has the meaning set forth in Section 2.1.

 

“Quality System Regulations (QSRs)” means, with respect to the United States,
the Quality System Regulations promulgated by the FDA and set forth in 21 C.F.R.
§ 820, and which describe the minimum requirements for the methods, facilities
and controls used in the manufacturing, processing, packaging or holding of a
medical device.

 

“Receiving Party” has the meaning set forth in Section 3.7.

 

“Refund Trigger Event” means any of the following:  (a) the Company is the
subject of a Change of Control and the acquiror is a Competitor; (b) the
Distributor terminates this Agreement pursuant to Sections 10.2(a), (b) or (c);
(c) either party terminates this Agreement pursuant to Section 10.2(f); (d) any
claim, action or litigation (including product liability and intellectual
property claims) relating to a Product is settled or adjudicated by a court of
competent jurisdiction and, as a result, the Distributor’s Commercialization of
such Product is materially and adversely affected; and (e) any regulatory action
or ruling relating to a Product that materially and adversely affects the
Distributor’s Commercialization of such Product.

 

“Regulatory Approval” means all approvals from the relevant Regulatory Authority
necessary to make, use and sell a Product in that country or jurisdiction.

 

“Regulatory Authority” means, with respect to any country or jurisdiction, any
Governmental Authority involved in granting regulatory approval for the
manufacture, marketing, sale, reimbursement and/or pricing of a Product, or in
administering Regulatory Laws in that country or jurisdiction, including the FDA
in the United States.

 

“Regulatory Laws” means all Applicable Laws governing the import, export,
testing, investigation, manufacture, marketing, promotion, distribution or sale
of a Product, or establishing recordkeeping or reporting obligations for product
complaints or adverse events, or relating to field actions or similar regulatory
matters.

 

“Responder” has the meaning set forth in Section 10.2(b).

 

“Rockwell Competitive Product” means (i) the Concentrate Products listed on the
Initial Price Schedule as of the Effective Date, and (ii) any Concentrate
Products which at the time of determination: (a) are manufactured by the Company
and (b) have the same intended use as the Concentrate Products listed on the
Initial Price Schedule as of the Effective Date.

 

A - 7

--------------------------------------------------------------------------------


 

“Second Extension” has the meaning set forth in Section 10.1(b)(ii).

 

“Shortfall Cure Period” has the meaning set forth in Section 3.8(c).

 

“Specifications” means, with respect to any Product, the chemical, mechanical,
physical and other properties, and performance and functionality
characteristics, of the Product as described in the Company’s Regulatory
Approval documents and promotional materials relating to the Product.

 

“Stipulated Shipping Date” means (i) for Customer Orders, the shipping date
provided in the Ordering Guidelines and (ii) for Firm Orders, the date that is
[* *] days after a Firm Order is submitted by the Distributor, as applicable.

 

“Substitute Products” has the meaning set forth in Section 3.5.

 

“Support Services” has the meaning set forth in Section 1.6.

 

“Support Services Period” has the meaning set forth in Section 1.6.

 

“Target Margin Percentage” means the Target Margin Percentage for each Product
as set forth in the Price Schedule.

 

“Term” has the meaning set forth in Section 10.1(a).

 

“Territory” means the entire world, other than the territories set forth in
Exhibit K.

 

“Third Party” means Persons other than the Parties or Affiliates thereof.

 

“Trademarks” means all trademarks, service marks, trade dress, logos, labels,
domain names, websites and trade names, together with all translations,
adaptations, derivations and combinations thereof (including all goodwill
associated therewith), and all applications, registrations and renewals in
connection therewith.

 

“True-Up Notice” has the meaning set forth in Section 4.3(d).

 

“United States” means the United States of America and its territories and
possessions, including the Commonwealth of Puerto Rico.

 

“Upfront Payment” has the meaning set forth in Section 4.1.

 

“West Coast Facility” has the meaning set forth in Section 3.9.

 

“West Coast Facility Fee” has the meaning set forth in Section 4.5.

 

A - 8

--------------------------------------------------------------------------------

 

Exhibit B

Transition Services

 

Workstream

 

Description

 

Timing for Completion

Sales & Marketing

 

Rockwell shall support Customer communication of the Distributor Agreement in
coordination with Baxter as mutually agreed upon with Baxter.

 

 

 

 

 

 

 

Sales & Marketing

 

Rockwell shall support the determination and communication of product
availability and logistics along with the processing of prioritized backorders
in a mutually agreed upon manner with Baxter.

 

Effective Date + 30 days

 

 

 

 

 

Sales & Marketing

 

Rockwell shall provide its trade show participation plan for its Concentrate
Products in trade shows, conferences, and conventions and participation in those
events must be mutually agreed upon with Baxter. Rockwell will continue to
participate at trade shows informing prospective customers that Baxter is the
exclusive sales, marketing and distribution agent of all Concentrate Products.

 

Plan to be shared within Effective Date + 5 days with mutual agreement on
participation going forward within Effective Date + 30 days

 

 

 

 

 

Sales & Marketing

 

Rockwell shall transfer existing marketing and promotional collateral used
externally with customers and trade partners for purposes of sales, trade shows,
conferences and conventions as of the Effective Date for reference by Baxter.

 

Effective Date + 1 days

 

 

 

 

 

Sales & Marketing

 

Rockwell shall transfer existing product training material for use by sales
force with customers or for customers as of the Effective Date for use by
Baxter.

 

Effective Date + 10 days

 

 

 

 

 

Quality

 

The two parties shall establish a process to manage Recalls and Field Corrective
Actions in an automated manner such that all necessary customer information is
mutually available as defined in the Definitive Agreement. Prior to formalizing
the process, Rockwell shall use all commercially reasonable efforts to provide
Baxter with all necessary information as requested in the event of a Recall or
Field Corrective Action.

 

Effective Date + 60 days

 

 

 

 

 

Sales & Marketing

 

Rockwell shall provide all necessary information related to Ancillary Products
including, but not limited to mixer design details, part numbers and warranty
periods.

 

Effective Date + 15 days

 

 

 

 

 

Sales & Marketing

 

As requested by either Party, each Party shall provide additional and
commercially reasonable effort to support additional requests for preparedness
through the Transition Services period.

 

Effective Date + 180 days

 

 

 

 

 

Account Maintenance

 

Rockwell shall provide a full download of its customer master file of domestic
customers as of the Effective Date. Rockwell will provide a transfer of its
price file for its domestic customers. Rockwell will provide a download of year
to date sales transaction detail by customer by invoice.

 

Effective Date + 10 days

 

 

 

 

 

Account Maintenance

 

The two parties shall be mutually responsible for maintaining customer account
information relating to customers prior to and following the Effective Date in
all relevant systems. The exact format of how that will be established shall be
determined as soon as practical after the customer master file is transferred.

 

Effective Date + 180 days

 

 

 

 

 

Sales Transaction Processing and Order Fulfillment

 

Rockwell will continue to accept customer orders, deliver and invoice customers
until Baxter is ready to cutover to billing to Baxter with a target date no
later than [* *]. The Parties will make their best efforts to be prepared to
cutover invoicing as of that date. Rockwell will continue to operate business in
the same manner as it currently operates retaining title to inventory, invoicing
customers and collecting cash related to those invoices from customers. Such
activity will continue until Baxter is prepared to assume invoicing
responsibility.

 

Effective Date until cutover but targeted to be on but not later than [* *]

 

 

 

 

 

Economic Settlement of Fourth Quarter Activity

 

Rockwell will provide Baxter with a financial summary of total sales performance
on a monthly basis during the first three months of the Agreement. Rockwell will
reconcile for Baxter the fourth quarter sales transaction activity as part of
the year-end True-Up. Rockwell will provide Baxter with a summary of the actual
Rockwell invoices sent to domestic customers for products sold to those
customers at the customer prices along with associated costs of goods sold
including delivery (transportation) services and that gross profit will be
compared to the profit Baxter would have earned on those sales using the
Contract Prices in the agreement for 2014 and the actual costs of those sales as
incurred by the Company. Such profit difference will be paid by Rockwell to
Baxter unless the costs incurred by Rockwell exceeded the revenue generated by
those sales from Rockwell to Baxter at the Contract Prices. Rockwell will
provide detailed sales performance by customer for each of the first three
months of the agreement. That file will be shared with Baxter by the
10th business day of the subsequent month.

 

True-Up Period per Agreement

 

 

 

 

 

Sales Transaction Conversion

 

Rockwell will coordinate with Baxter on the configuration of EDI interchange of
billing information whereby Rockwell will invoice Baxter for product shipments
to customers during the Support Services period and Baxter will utilize such EDI
interchange to bill customers directly. Each party will incur its own costs for
such information technology preparation and the parties will test and verify to
each other’s satisfaction that the processes and systems work

 

Readiness for cutover to Baxter by [* *]

 

B - 1

--------------------------------------------------------------------------------


 

 

 

as planned prior to cutover of customer invoicing.

 

 

 

 

 

 

 

Customer Service

 

Rockwell will continue to operate customer service activities as described in
Exhibit C during the period and Rockwell will include the cost of such services
in the 2014 True-Up period.

 

Effective Date

 

 

 

 

 

Distribution and Transportation

 

Rockwell will continue to deliver products during the transition period as
described in Exhibit C. The cost of such services during the period up to
December 31, 2014 will be included in the 2014 True-Up reconciliation.

 

Effective Date

 

 

 

 

 

Finance

 

During the Transition Period, Rockwell will manage the collection of Rockwell
Accounts Receivable. Subsequent to the cutover of invoicing to Baxter, to the
extend Rockwell communicates uncollected accounts receivable to Baxter, Baxter
will make reasonable business efforts to ensure that Rockwell accounts
receivable are collected, to the extent it is doing business with the account.

 

Effective Date

 

 

 

 

 

Finance

 

Rockwell will provide transaction level sales detail on a monthly basis to
Baxter until Baxter assumes invoice processing. Baxter may have access to other
available Rockwell reporting.

 

Effective Date

 

 

 

 

 

Finance

 

Invoicing Report: construct report with invoicing activity as of the Effective
Date for all revenue of Concentrate Product, Ancillary Product and service
fees.(1)  Mutually agree on timing and format of report on a go-forward basis
until all invoicing has been properly transitioned over to Baxter.

 

Effective Date + 10 days

 

 

 

 

 

Finance

 

Establish process for tracking accounts receivable reporting as of the Effective
Date until all accounts receivable management has been properly transitioned
over the Baxter. Rockwell to be responsible for collecting and remitting A/R
information until invoicing has been fully transitioned to Baxter.

 

Effective Date + 10 days

 

 

 

 

 

Finance

 

Establish formal cost of goods sold calculation and tracking process by
manufacturing plant for use in estimating annual costs of goods sold by
manufacturing plant following the first formal Forecast scheduled to be provided
to Rockwell by Baxter on the Effective Date + 30 days. This report should
include validated processes for transfer of payments for Support Services,
Freight, Transfer Price payments and annual True Ups.

 

Effective Date + 30 days

 

 

 

 

 

Finance

 

Establish process for wire payments from Baxter to Rockwell.

 

Effective Date + 5 days

 

 

 

 

 

Regulatory

 

Rockwell to provide label copies, and MSDS sheets for all Concentrate Products
and Ancillary Products.

 

Effective Date + 10 days

 

 

 

 

 

Quality

 

Rockwell and Baxter shall work to establish all necessary requirements as
outlined through the Quality Services Agreement in a manner that will be
sustainable over time.

 

Effective Date + 180 days

 

 

 

 

 

Joint Steering Committee

 

Schedule date, location and attendees for the first two Joint Steering Committee
meetings.

 

Effective Date + 30 days

 

 

 

 

 

Joint Steering Committee

 

Rockwell to provide physical copies of contracts and/or buying arrangements with
3rd party providers of freight, logistics, and fleet vehicles with intent to
consolidate purchasing as cost-effectively as possible.

 

Effective Date + 30 days

 

 

 

 

 

Joint Steering Committee

 

Rockwell and Baxter to provide physical copies of contracts and/or buying
arrangements with Raw Material suppliers of significance with intent to
consolidate purchasing as cost-effectively as possible; provided, however, that
such disclosure does not violate the confidentiality agreement in any supplier
contract

 

Effective Date + 30 days

 

 

 

 

 

Joint Steering Committee

 

Quarterly Performance Report: Mutually agree upon a quarterly reporting packet
to be reviewed by Joint Steering Committee to measure all key performance
indicators including, but not limited to sales activity in gallons, service
levels, gross freight costs, freight costs net of fuel, Support Services fee
estimates, manufacturing key performance indicators, costs of goods sold
performance, Firm Orders and Forecasts.

 

In place by first Joint Steering Committee Meeting

 

--------------------------------------------------------------------------------

(1)  Service Fees: fees invoiced to customers for including but not limited to
all expedited and off-schedule orders

 

B - 2

--------------------------------------------------------------------------------

 

Exhibit C

 

Support Services

 

The Company will provide the services as described below under the following
terms and conditions for the benefit of the Distributor’s efforts to
Commercialize the Products.

 

Support Service

 

Support Services to be provided include customer service (“Customer Service”)
and transportation/distribution service (“Transportation Services”), each as
more fully described below.

 

Customer Service

 

Customer Service includes all services necessary to support customers with the
ordering of Products through the fulfillment of Product orders, including
fielding and resolving all inquiring and disputes related thereto.  More
specifically (and without limiting the foregoing), Customer Services include
support related to order processing, order management, order fulfillment
information technology, order fulfillment problem resolution, customer service
inquiries related to orders and product use (including with respect to [* *]),
sales force support for new customer set up, general inquiries around customer
order status and technical service support deployment for Dri-Sate® Dry Acid
Concentrate Mix System units (whether such units were installed prior to, on or
after the Effective Date).

 

Transportation Service

 

Transportation Service includes all services necessary to ensure that Products
ordered by customers or the Distributor are delivered from the applicable
Company manufacturing facility to the applicable customer in accordance with the
applicable delivery instructions.  More specifically (and without limiting the
foregoing), Transportation Services include support related to distribution and
delivery services including customer routing, shipments to customers and
delivery of products within customer locations, as well as to fleet operations,
hiring and instructing truck drivers, cross dock operations, transshipment costs
to cross docking operations, facilitating local delivery, courier services,
retaining, managing and paying third party freight carriers, supplying and
paying for fuel, paying fleet management costs, obtaining insurance consistent
with past practice of the Company, filing and managing insurance claims and
disputes, regulatory compliance in connection with Product transportation and
overall transportation services management.

 

Dri-Sate® Dry Acid Concentrate Mix Systems [* *]

 

At the Distributor’s [* *], the Company will (i) [* *] with respect to assisting
customers with the Dri-Sate® Dry Acid Concentrate Mix Systems units for such
units installed on or after the Effective Date and (ii) [* *] with such respect
to the Dri-Sate® Dry Acid Concentrate Mix Systems [* *].  In addition, the
Company will [* *] with respect to Dri-Sate® Dry Acid Concentrate Mix Systems
units for such units installed prior to the Effective Date [* *].

 

C - 1

--------------------------------------------------------------------------------


 

Dedicated Resources

 

The Company commits to utilize the resources necessary to adequately fulfill
customer orders and deliveries and to otherwise perform the Support Services,
the Transportation Services and the [* *] (the “Services”). These resources will
remain in place and dedicated to the Distributor’s efforts to Commercialize
Concentrate Products unless (i) significant changes occur around sales activity
justifying a change, either increase or decrease, over the duration of the
Services period and (ii) Distributor consents to such changes.  Such changes
will be communicated to the Distributor for approval no less than 10 days prior
to taking effect.

 

Term of Services

 

The Services shall be provided by the Company for an initial term continuing
through December 31, 2017; provided, however, that such term shall automatically
be extended for successive one-year periods unless the Distributor, not later
than the September 1 prior to the then-anticipated end of the term, provides
written notice to the Company of the intent not to extend such term for an
additional one-year period.  Notwithstanding the foregoing, the Distributor
shall be entitled to: (i) terminate all or a portion of any of the Services on
[* *] days’ advance written notice to the Company at any time on or after
December 31, 2017 and (ii) at any time, provide any services comparable to the
Services (in lieu of using the Company to provide them) in connection with
Commercializing Concentrate Products to any customer that has not ordered
Concentrate Products from the Company at any time within six months prior to the
Effective Date (in which case, if requested by the Distributor, the Company will
ship Product orders to the Distributor’s warehouses).  In connection with the
termination or expiration of the Services, the Company agrees to support the
Distributor with the transition of the Services to the Distributor in the manner
reasonably requested by the Distributor (at no cost other than as provided in
“Fees” below).

 

Following a termination of all of the Services, with respect to any
transportation equipment leased by the Company with a lease (“Ongoing Equipment
Lease”) in effect on the Effective Date and expiring on or before [* *], the
Distributor and the Company shall assign any Ongoing Equipment Lease used
primarily in connection with the Transportation Services to the Distributor if
such leases are assignable without consent. If assignment of any such leases is
not permitted under any applicable lease agreement for such equipment, both
parties shall use commercially reasonable efforts to obtain any consents
required for the effective assignment of such leases, but if any such consent is
not obtained, the Company will use the applicable equipment as directed by the
Distributor and the Distributor will reimburse the Company for the costs
actually incurred under such lease until the lease term expires.  The Company
will indemnify and hold harmless the Distributor for any Losses arising from any
Ongoing Equipment Lease to the extent arising from acts, omissions, events or
other conditions that occurred or existed at any time prior to the assignment of
the Company’s rights and obligations under such lease.  The Distributor will
indemnify and hold harmless the Company for any Losses arising from any Ongoing
Equipment Lease to the extent arising from acts, omissions, events or other
conditions that occurred or existed at any time after the assignment of the
Company’s rights and obligations under such lease, including failure to pay the
lease obligation.  The Company will use commercially reasonable efforts to
reduce the costs of any Ongoing Equipment Lease obligation as requested by the
Distributor.

 

C - 2

--------------------------------------------------------------------------------


 

Fees

 

The Customer Service costs will be limited to the costs of personnel and
operating expenses to provide the Customer Services, in each case, as determined
using the same methodology as used by the Company in its 10-Q filing with the
SEC for the calendar quarter ended June 30, 2014. Distributor will pay a
management fee of [* *]% of the Customer Service costs.

 

The Transportation Services costs will be limited to the costs of personnel and
operating expenses to provide the Transportation Services, in each case, as
determined using the same methodology as used by the Company in its 10-Q filing
with the SEC for the calendar quarter ended June 30, 2014, as well any
reasonable out-of-pocket expenses paid in connection therewith.  Distributor
will pay a management fee of [* *]% of the Transition Service costs.

 

The [* *] Services costs will be limited to the costs of personnel and operating
expenses to provide the [* *] Services, in each case, as determined using the
same methodology as used by the Company in its 10-Q filing with the SEC for the
calendar quarter ended June 30, 2014.

 

Invoices and Payment Terms

 

Starting with the period covering the first calendar quarter of 2015, the
Company will invoice Baxter for the Services estimated to be incurred during
such quarter, plus the management fee payable on such amounts for Customer
Services and Transportation Services.  For the avoidance of doubt, the costs of
the Services provided prior to January 1, 2015 will be governed by the terms of
Exhibit B.

 

The Distributor will pay the Company in accordance with the Distributor payment
terms set forth in Section 4.4 of the Agreement; provided that the Company may
not submit to Distributor the invoice for any quarter until the first calendar
day of such quarter (e.g., the first invoice may not be submitted until
January 1, 2015).

 

Within one month after each calendar quarter, the Company shall deliver to the
Distributor a “True-Up” notice (a “True-Up Notice”) that details the actual
costs of the Services for such quarter, including Rockwell Transportation Inc.
financial statements including a summary of expenses by statement line.  The
Distributor will have the right to audit and dispute the True-Up Notice in
accordance with the procedures set forth in Section 4.3(d) of the Agreement.
Upon final resolution of amounts in the True-Up Notice, the party which owes the
other party any true-up payments shall pay such amounts within [* *] days from
such final resolution.

 

In addition to its rights with respect to True-Up Notices, the Distributor may
perform an onsite audit of expenses at the Company at its own expense which the
Company will facilitate and cooperate with and such audit will be on a frequency
no greater than once a quarter.

 

Joint Steering Committee Review

 

The Company will provide to the Joint Steering Committee an annual budgeted
amount for the Services at least 30 days prior to the commencement of each
fiscal year and a summary of actual costs of the Services each quarter within 30
days after such quarter, in each case, together with a detailed line item budget
in support of such budget and actual costs.  The Joint Steering

 

C - 3

--------------------------------------------------------------------------------


 

Committee will be responsible to review such budgets and Fee estimates with
respect to Services on an annual basis and to review the costs of the Company’s
provision of such Services on a quarterly basis.

 

If (i) the Joint Steering Committee or (ii) the Distributor (after conducting an
audit), concludes that the cost per shipment (excluding fuel costs) of any
Products during any quarter has increased by more than [* *]% of such costs as
of the Effective Date, then the Company will remediate such costs to equal the
cost per shipment (excluding fuel costs) of such Products as of the Effective
Date to the extent such costs can be remediated.

 

C - 4

--------------------------------------------------------------------------------


 

Exhibit D

Quality Agreement

 

See attached.

 

D - 1

--------------------------------------------------------------------------------

 

Finished Goods Supplier — Device — Category B — Quality Agreement

 

QUALITY AGREEMENT

 

This Quality Agreement is made between

 

BAXTER Healthcare

(Hereinafter called Baxter)

 

And

 

Rockwell Medical

(Hereinafter called SUPPLIER)

 

This Quality Agreement (“Agreement”) defines responsibilities between SUPPLIER
and Baxter, so as to ensure compliance with regulations of the applicable
Regulatory Authorities.  Capitalized terms not otherwise defined herein shall be
defined as set forth in the Exclusive Distribution Agreement between Baxter and
SUPPLIER, dated as of October 2, 2014 (the “Distribution Agreement”).

 

Important note:

 

This Agreement SHALL be approved and maintained by a Quality function only.

 

D - 2

--------------------------------------------------------------------------------


 

Scope

 

This Agreement covers the Products Manufactured by SUPPLIER.  The Products will
remain registered/CE marked as SUPPLIER Products.

 

This Agreement applies to all Products procured by Baxter from SUPPLIER
categorized as Finished Goods Category B.  Finished Goods Category B Product is
defined by Baxter as design ownership by the SUPPLIER and Baxter maintains the
level of regulatory responsibility defined in this Agreement.

 

In the event any term in this Agreement conflicts with a term in the
Distribution Agreement, the conflicting term in the Distribution Agreement shall
govern and control.

 

Product Classification

 

The Products included in this Agreement are classified as Class B per applicable
Regulatory Laws where the Products are sold.

 

Confidentiality of Data

 

Both parties will treat as Confidential Information all data supplied by the
other in relation to the Manufacture of the Product and will not use  or
disclose such Confidential Information except as permitted by the Distribution
Agreement.

 

Product Changes

 

SUPPLIER shall notify Baxter in advance and in writing of any proposed change in
the SUPPLIER’s quality control system.

 

These changes include the following aspects of the products and their
components:

 

·                  Form: a change that affects the shape, size, color, weight,
physical configuration, appearance, material formulation, label copy, packaging
construction or packaging configuration, finished product specification (release
and shelf-life).

 

·                  Function: a change that affects the directions for use of the
product or the operation, performance, performance claims or intended use of the
product.

 

Any change notifications to Baxter shall be directed to the following address:
SNC@baxter.com using the form in Appendix I (CQF0061).

 

SUPPLIER shall have a documented and effective system in place with its
suppliers that will evaluate all changes made by its suppliers according to a
formal change control system.

 

SUPPLIER will remain responsible for making decisions regarding whether proposed
changes to the Products require a Marketing Application (new 510(k) or PMA
Supplement)/Change notification to adjust the current EC certificate and for
obtaining approval thereof prior to implementation of the change when required.

 

Labeling

 

SUPPLIER will be responsible for labeling the Products as provided in the
Distribution Agreement.

 

Quality Control

 

a.              All Products shall meet GMP specifications and shall be subject
to quality control inspection by SUPPLIER in accordance with SUPPLIER’S quality
control standards and systems.  Baxter reserves the right to audit/inspect the
SUPPLIER, no more than once in any calendar year, as required to verify
integrity and adherence to the Baxter Service Requirements, provided that the
Distributor shall have the right to audit/inspect more frequently than once in
any calendar year if Baxter reasonably determines that additional
audits/inspections are warranted due to Product Complaints or Field Actions
related to the Product (as such terms

 

D - 3

--------------------------------------------------------------------------------


 

are defined in the Distribution Agreement). SUPPLIER will permit Baxter or
Baxter authorized third party representatives to visit the SUPPLIER’s facility
at reasonable, mutually agreed times with a representative of SUPPLIER present
in order to assure satisfaction of the requirements of the Baxter Service
Requirements, including this Quality Agreement. Additionally, the SUPPLIER shall
permit Baxter to review the SUPPLIER’s processes, quality control procedures,
and records to verify conformance to the Baxter Service Requirements, including
this Quality Agreement. SUPPLIER must provide Baxter Healthcare action
plan(s) to audit observation(s) 30 days from Audit report issuance. Failure to
provide action plans to compliance gaps may result in risk plan associated with
SUPPLIER.Baxter may inspect or audit the products for integrity and adherence to
the specifications agreed with the manufacturer or marketing authorization. If
any of the products of a continuous production run or shipment (a « Lot ») fails
to meet Supplier’s warranties or to conform to the specifications, Baxter shall
notify SUPPLIER in writing within [* *]  days of non-conformance identification.
If the Baxter investigation determines that the problem is a distribution issue,
SUPPLIER will respond, in writing, within [* *]  days after receipt of notice of
such issue/complaint. This response shall include root cause analysis,
corrective action taken (if any), preventive action taken (if any) and
disposition of the product. Baxter will make a preliminary evaluation of each
complaint it receives and will conduct all follow-up and communication which it
deems appropriate.  Thereafter Baxter may return such « Lot » and, at Baxter’s
option and at Supplier’s expense, Baxter shall receive credit, refund or
replacement of such products from Supplier at Supplier’s expense.

 

b.              SUPPLIER is obligated to continuously monitor the relevant
Product specifications, provide controls for the Products  and comply with
applicable GMP  requirements.  SUPPLIER will preserve batch history, and quality
records pertaining directly to the Products according to their GMP protocol
(currently 4 years).

 

Regulatory ResponsibilitiesSUPPLIER shall be responsible for maintaining the
necessary documentation related to production of the Product to support
compliance with applicable Regulatory Laws.

 

SUPPLIER shall be responsible for maintaining the necessary documentation
related to supply of the product to support compliance with applicable
regulations and agrees to provide any documentation in case of request from an
Authority (e.g. Ministry of Health, FDA or Therapeutic Goods Authority/Med
safe).

 

SUPPLIER agrees to notify Baxter immediately of actions or situations that may
change their compliance status with any regulatory requirements (for example
significant complaints, regulatory or notified body inspection findings).

 

SUPPLIER shall notify Baxter if issues arise that may adversely impact continued
certification of the Quality System or change Rockwell Medical’s state of
compliance to applicable regulations. If the authority revokes the
certificate/licensure, Baxter is to be notified immediately.

 

Complaints

 

For purposes of this Agreement, a “Complaint” shall be defined as, “any written,
electronic, or oral communication that alleges deficiencies related to the
identity, quality, durability, reliability, safety, effectiveness, or
performance of a Product after it is released for distribution.  A Complaint
includes any indication of the failure of a Product to meet customer
expectations for quality or to meet performance specifications.  A Complaint may
involve the possible failure of the Product itself, its packaging, or its
labeling (i.e., product label, package insert, or any instructions for use).

 

SUPPLIER shall be responsible for investigating and responding to all
Complaints, including without limitation conducting investigation activities,
corrective action (if any), and preventive

 

D - 4

--------------------------------------------------------------------------------


 

action taken (if any) to address the Complaints. Both SUPPLIER and Baxter will
provide appropriate Complaint handling and reporting contacts or addresses as
applicable, and provide notification of any changes within [* *] days.

 

If SUPPLIER becomes aware of a potential product complaint related to an adverse
event with respect to a product distributed to Baxter customers, then SUPPLIER
will send notification of the event to:

 

global_pharmacovigilance_deerfield@baxter.com

and

corporate_product_complaints_round_lake@baxter.com.

 

Should Baxter receive a customer complaint related to SUPPLIER’S quality of
Product, unrelated to BAXTER’S performance as a distributor, Baxter will notify
the SUPPLIER’S QA Director as soon as possible but no later than
[                ] after receiving the customer complaint. SUPPLIER will be
responsible for evaluating any complaint and responding to Baxter as soon as
practicable, and in writing within [* *] business days after receipt of a
sample, and will notify Baxter promptly if additional time is required to
determine root cause and/or corrective action. The SUPPLIER’s written response
shall include root cause analysis, corrective action taken (if any), preventive
action taken (if any) and disposition of the product. Baxter may make a
preliminary evaluation of each complaint it receives and will conduct follow-up
and communication which it deems appropriate.

 

A SCAR (Supplier Corrective Action Report) may be issued by Baxter based on the
investigation result.  SUPPLIER will respond to the Baxter SCAR in writing
within thirty 30 business days after receipt of notice of such issue/complaint.
This response shall include root cause analysis, corrective action taken (if
any), preventive action taken (if any) and disposition of the product. Baxter
will make a preliminary evaluation of each complaint it receives and will
conduct all follow-up and communication which it deems appropriate.

 

Medical Device Reports/Device Adverse Events

 

SUPPLIER shall be solely responsible for determining reportability of the
Complaints related to the Product and for submitting to the Medical Device
Reports (“MDR”), as defined in applicable FDA regulations, 21 CFR Part 803,
Medical Device reporting as well as global reports as needed.  SUPPLIER is
solely responsible for determining the need to submit a MDR and for submitting
such MDRs.

 

Product Hold or Recall

 

SUPPLIER  is solely responsible for the final decision relating to a Product
hold or recall and for implementing any Product hold or recall. Both SUPPLIER
and Baxter will be responsible for notifying customers.

 

In the event that SUPPLIER withholds Products from distribution or recalls any
of the Products due to deficiencies related to design, Manufacturing, or
packaging, then SUPPLIER shall bear all costs and expenses of such holds or
recall, including, without limitation, expenses or obligations to third parties,
the cost of notifying customers and costs associated with the shipment of
recalled Products from customer to SUPPLIER.

 

Traceability

 

SUPPLIER is responsible for managing traceability of Products provided to
Baxter.

 

Product Release

 

SUPPLIER is responsible for releasing the Product after making sure the Product
complies with specifications agreed with Baxter.

 

D - 5

--------------------------------------------------------------------------------


 

Validity

 

This Agreement commences on the Effective Date hereof and remains in effect
during the Term. Each party is responsible to keep the content of this Agreement
up to date and to inform the other party of any change impacting this Agreement.

 

Signatures

 

Baxter Quality VP

 

 

Supplier

 

 

 

 

 

 

(print name & title)

 

 

(print name & title)

 

Date

 

 

Date

 

Signature

 

 

Signature

 

 

D - 6

--------------------------------------------------------------------------------


 

Exhibit E

Gallon Conversion Formulas

 

Product Code or Product

 

Gallons per Unit

 

 

 

CitraPure Dry Acid

 

25

CitraPure Liquid Acid Case

 

4

CitraPure Citric Acid Drum

 

55

Dri-Sate Dry Acid

 

25

RenalPure Liquid Acid Case

 

4

RenalPure Liquid Acid Drum

 

55

RenalPure Bicarb (2-25gal Bags)

 

50

RenalPure Bicarb (4-15gal Bags)

 

60

RenalPure Bicarb (20-2.1gal Bags)

 

42

Sterilyte Liquid Bicarbonate Case

 

4

 

If the amount or concentration of Concentrate Product in any given “Unit” is
altered after the Effective Date by packaging or configuration changes, or
clinical data is discovered that impacts the above conversion formulas, the
Parties will adjust the conversion formulas accordingly by mutual agreement.

 

E - 1

--------------------------------------------------------------------------------


 

Exhibit F

Estimated COGS Methodology

 

Estimated COGS and actual Costs of Goods Sold for any Concentrate Products shall
be calculated for any period as follows:

 

(i)                                     First, by determining the [* *]
attributable to such Product for such period as determined using [* *] (the
“Material Costs”);

 

(ii)                                  Second, by determining the aggregate
following costs for all of the manufacturing facilities that manufacture
Concentrate Products for such period: [* *] in each case, as determined using [*
*] (the “[* *]”);

 

(iii)                               third, by allocating [* *] to the
Concentrate Products based on an activity based costing methodology as
determined using [* *] (for each Concentrate Product, its “[* *]”);

 

(iv)                              fourth, by adding the [* *] and [* *] for such
Concentrate Products (such sum for such product, the “[* *]”); and

 

(v)                                 fifth, by dividing the [* *] for such
Concentrate Product by [* *].

 

Such procedure will be followed for Estimated Cost of Goods Sold using expected
future costs for [* *] and [* *] along with expected future volumes for Products
by facility.

 

Estimated COGS and actual Costs of Goods Sold shall be determined based upon [*
*].

 

For the avoidance of doubt, the calculation of Estimated COGS and actual Costs
of Goods Sold for any Concentrate Products shall exclude: (i) any and all costs
related to or incurred in connection with [* *], (ii) any and all costs
(including [* *]) related to or incurred in connection with [* *], (iii) the 
impact of financial variations related to business performance in [* *] and
(iv) the costs of any [* *]; provided, that if any of the foregoing costs are
incurred in connection with the manufacture of Concentrate Products sold in [*
*], then the Company will allocate such costs based on the same methodology used
to determine Estimated COGS and Actual Cost of Goods Sold.

 

For purposes of clarification, the Company will prepare Estimated COGS for its
other concentrate products not sold to Distributor and will [* *].

 

Estimated COGS and actual Costs of Goods Sold for any Ancillary Products shall
be calculated for any period by determining the [* *] for such product [* *]
solely for such products for such period by [* *].

 

F - 1

--------------------------------------------------------------------------------


 

Exhibit G

Licensed Trademarks

 

Rockwell Medical, Inc.

 

CitraPure

 

RenalPure

 

Dri-Sate

 

SteriLyte

 

G - 1

--------------------------------------------------------------------------------


 

Exhibit H

Order Guidelines

 

See attached.

 

H - 1

--------------------------------------------------------------------------------

 

[g18993la15i001.jpg]

 

ORDERING GUIDELINES

 

Dear Valued Customer:

 

We greatly appreciate your business, and we will continue to work hard to
provide you with prompt, friendly and efficient customer service.

 

Please keep the following ORDERING GUIDELINES in mind when placing your order:

 

·                                          Product orders are due [* *] (via
email, EDI or fax @ 248-960-9015) before your scheduled [* *]. Orders received
after [* *] will incur a [* *] fee.

 

·                                          Changes to existing orders after [*
*] will incur a [* *] fee and possibly freight charges for delivery.

 

·                                          Orders received after [* *] will
incur the cost of freight for delivery.

 

·                                          Orders that need to be expedited will
incur the cost of freight for delivery.

 

·                                          Minimum order delivery requirement
for concentrate is [* *] of product otherwise the freight cost to deliver the
entire order will be charged (we are happy to assist you in calculating your
minimum order weight).

 

·                                          Custom formulas require a minimum
volume commitment of [* *] gallons plus [* *].

 

·                                          Returned product will incur a [* *]
restocking fee, plus [* *].

 

·                                          A [* *] charge for lost drums and an
[* *] charge for lost pallets will be applied.

 

We truly value you as our customer and we remain committed to providing you with
exceptional customer and delivery service.

 

Please feel free to contact us anytime if you need further assistance;
800-449-3353.

 

Sincerely,

Rockwell Medical, Inc.

 

30142 Wixom Road · Wixom, MI 48393 · (248) 960-9009 · Fax (248) 960-9015 · (800)
449-3353

 

H - 2

--------------------------------------------------------------------------------


 

Exhibit I

Pre-Approved Sub-Distributors and Marketing Partners

 

[* *]

 

I - 1

--------------------------------------------------------------------------------


 

Exhibit J

Price Schedule

 

Target Margins — Concentrate Products

 

[* *]

 

Target Gross Margin

 

2014

 

[* *]

%

2015

 

[* *]

%

2016

 

[* *]

%

2017

 

[* *]

%

2018

 

[* *]

%

2019

 

[* *]

%

2020

 

[* *]

%

2021

 

[* *]

%

2022

 

[* *]

%

2023

 

[* *]

%

2024

 

[* *]

%

2025

 

[* *]

%

2026

 

[* *]

%

2027

 

[* *]

%

2028

 

[* *]

%

2029

 

[* *]

%

 

Other Domestic ([* *])

 

Transfer Gross Margin

 

2014

 

[* *]

%

2015

 

[* *]

%

2016

 

[* *]

%

2017

 

[* *]

%

2018

 

[* *]

%

2019

 

[* *]

%

2020

 

[* *]

%

2021

 

[* *]

%

2022

 

[* *]

%

2023

 

[* *]

%

2024

 

[* *]

%

2025

 

[* *]

%

2026

 

[* *]

%

2027

 

[* *]

%

2028

 

[* *]

%

2029

 

[* *]

%

 

J - 1

--------------------------------------------------------------------------------


 

Initial Price Schedule — Concentrate Products

 

[* *] Contract Price

 

 

 

Rockwell Medical Product Line /
Product Code / Product or Item

 

2014

 

CitraPure Dry Acid

 

$

[* *]

 

CitraPure Liquid Acid Case

 

$

[* *]

 

CitraPure Citric Acid Drum

 

$

[* *]

 

Dri-Sate Dry Acid

 

$

[* *]

 

RenalPure Liquid Acid Case

 

$

[* *]

 

RenalPure Liquid Acid Drum

 

$

[* *]

 

RenalPure Bicarbonate (2-25gal Bags)

 

$

[* *]

 

RenalPure Bicarbonate (4-15gal Bags)

 

$

[* *]

 

RenalPure Bicarbonate (20-2.1gal Bags)

 

$

[* *]

 

Sterilyte Liquid Bicarbonate Case

 

$

[* *]

 

 

Other [* *] ([* *]) Contract Price

 

 

 

Rockwell Medical Product Line /
Product Code / Product or Item

 

2014

 

CitraPure Dry Acid

 

$

[* *]

 

CitraPure Liquid Acid Case

 

$

[* *]

 

CitraPure Citric Acid Drum

 

$

[* *]

 

Dri-Sate Dry Acid

 

$

[* *]

 

RenalPure Liquid Acid Case

 

$

[* *]

 

RenalPure Liquid Acid Drum

 

$

[* *]

 

RenalPure Bicarbonate (2-25gal Bags)

 

$

[* *]

 

RenalPure Bicarbonate (4-15gal Bags)

 

$

[* *]

 

RenalPure Bicarbonate (20-2.1gal Bags)

 

$

[* *]

 

Sterilyte Liquid Bicarbonate Case

 

$

[* *]

 

 

J - 2

--------------------------------------------------------------------------------


 

Target Margins — Ancillary Products

 

Applies to Rockwell Medical Product
Lines: Blood Tubing, Needles & Other,
Salt (25lb bag), Salt (50lb bag),
Sanitizer (Acetic Acid) and Mixers

 

Target Gross
Margin

 

2014

 

[* *]

%

2015

 

[* *]

%

2016

 

[* *]

%

2017

 

[* *]

%

2018

 

[* *]

%

2019

 

[* *]

%

2020

 

[* *]

%

2021

 

[* *]

%

2022

 

[* *]

%

2023

 

[* *]

%

2024

 

[* *]

%

2025

 

[* *]

%

2026

 

[* *]

%

2027

 

[* *]

%

2028

 

[* *]

%

2029

 

[* *]

%

 

Initial Price Schedule — Ancillary Products

 

Rockwell Medical Product Line /
Product Code / Product or Item

 

2014

 

Blood Tubing

 

$

[* *]

 

Needles & Other

 

$

[* *]

 

Salt (25lb bag)

 

$

[* *]

 

Salt (50lb bag)

 

$

[* *]

 

Sanitizer (Acetic Acid)

 

$

[* *]

 

Mixer

 

$

[* *]

 

 

J - 3

--------------------------------------------------------------------------------


 

Exhibit K

Excluded Territories

 

[* *]

[* *]

 

Notwithstanding anything in the Agreement or this Exhibit K to the contrary,
during the Term, Distributor shall have the right to supply Concentrate Products
to all hemodialysis clinics owned by the Distributor in all of the territories
listed above, provided that the Company is not already the primary supplier to
those clinics as of the Effective Date.

 

A - 4

--------------------------------------------------------------------------------
